Exhibit 10.2

 

SECOND AMENDED AND RESTATED 

 

AGREEMENT OF LIMITED PARTNERSHIP 

 

OF 

 

RRF LIMITED PARTNERSHIP

 

 

 

  

 Originally Dated: January 31, 1998 

 

Last Amended and Restated: March 24, 2014 

 

TABLE OF CONTENTS

 

 

 

ARTICLE I DEFINED TERMS; EXHIBITS

7

           

Section 1.1 Defined Terms

7

           

Section 1.2 Exhibits, Schedules, Etc.

12

         

ARTICLE II FORMATION; ADMISSION OF LIMITED PARTNERS; NAME; PLACE OF BUSINESS AND
REGISTERED AGENT

13

           

Section 2.1 Certificate of Limited Partnership;

     

Other Filings

13

           

Section 2.2 Limited Partners;

     

Additional Limited Partners

13

           

Section 2.3 Name;

     

Principal Place of Business

13

           

Section 2.4 Registered Agent

     

and Registered Office

13

         

ARTICLE III BUSINESS AND TERM OF PARTNERSHIP

14

           

Section 3.1 Business

14

         

 

Section 3.2 Term

14

         

ARTICLE IV CAPITAL CONTRIBUTIONS

  15            

Section 4.1 General Partner

15

           

Section 4.2 Limited Partners

15

  

 
1

--------------------------------------------------------------------------------

 

 

 

Section 4.3 Additional Capital Contributions and Issuances of Additional
Partnership Interests

  15            

Section 4.4 Additional Funding

16

           

Section 4.5 Equity Plan

16

           

Section 4.6 Dividend Reinvestment Plan

16

           

Section 4.7 Interest

17

           

Section 4.8 Return of Capital

17

         

ARTICLE V PROFITS, LOSSES AND ACCOUNTING

  18            

Section 5.1 Allocation of Profits And Losses

  18            

Section 5.2 Accounting

18

           

Section 5.3 Partners' Accounts

19

           

Section 5.4 Section 754 Elections

19

         

ARTICLE VI POWERS, DUTIES, LIABILITIES, COMPENSATION AND VOTING OF GENERAL
PARTNER

  20            

Section 6.1 Powers of General Partner

  20            

Section 6.2 Delegation of Authority

  22          

 

Section 6.3 Duties of General Partner   22            

Section 6.4 Liabilities of General Partner; Indemnification

  22            

Section 6.5 Compensation of General Partner; Reimbursement

  25            

Section 6.6 Reliance on Act of General Partner

  25            

Section 6.7 Outside Services; Dealings with Affiliates; Outside Activities

  25            

Section 6.8 General Partner Participation

  26

  

 
2

--------------------------------------------------------------------------------

 

 

ARTICLE VII RIGHTS, PROHIBITIONS AND REPRESENTATION WITH RESPECT TO LIMITED
PARTNERS

  27            

Section 7.1 Rights of Limited Partners

  27            

Section 7.2 Prohibitions with Respect to the Limited Partners

  27            

Section 7.3 Ownership by Limited Partner of Corporate General Partner or
Affiliate

  28            

Section 7.4 Grant of Rights

  28            

Section 7.5 Warranties and Representationsof the Limited Partners

  29            

Section 7.6 Indemnification by Limited Partners

  29            

Section 7.7 Notice of Sale or Refinancing

  29          

ARTICLE VIII DISTRIBUTIONS AND PAYMENTS TO PARTNERS

  30            

Section 8.1 Distributions of Cash Flow

  30            

Section 8.2 REIT Distribution Requirements

  30            

Section 8.3 No Right to Distributions in Kind

  30            

Section 8.4 Disposition Proceeds

  30             Section 8.5 Withdrawals 30          

ARTICLE IX TRANSFERS OF INTERESTS

  31            

Section 9.1 General Partner

31

           

Section 9.2 Admission of a Substitute or Additional General Partner

  31            

Section 9.3 Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner

  31

  

 
3

--------------------------------------------------------------------------------

 

 

 

Section 9.4 Removal of a General Partner

  32            

Section 9.5 Restrictions on Transfer of Limited Partnership Interests

  32            

Section 9.6 Admission of Substitute Limited Partner

  33            

Section 9.7 Rights of Assignees of Partnership Interests

  34            

Section 9.8 Effect of Bankruptcy, Death, Incompetence or Termination of a
Limited Partner

  34            

Section 9.9 Joint Ownership of Interests

  35            

Section 9.10 Transferees

35

           

Section 9.11 Absolute Restriction

35

           

Section 9.12 Investment Representation

35

         

ARTICLE X TERMINATION OF THE PARTNERSHIP

  36            

Section 10.1 Termination

36

           

Section 10.2 Payment of Debts

36

           

Section 10.3 Debts to Partners

36

           

Section 10.4 Remaining Distribution

36

           

Section 10.5 Reserve

36

           

Section 10.6 Final Accounting

37

         

ARTICLE XI AMENDMENTS

38

           

Section 11.1 Authority to Amend

38

           

Section 11.2 Notice of Amendments

38

         

ARTICLE XII POWER OF ATTORNEY

39

           

Section 12.1 Power

39

           

Section 12.2 Survival of Power

39

  

 
4

--------------------------------------------------------------------------------

 

 

ARTICLE XIII CONSENTS, APPROVALS, VOTING AND MEETINGS

  40            

Section 13.1 Method of Giving Consent or Approval

  40            

Section 13.2 Meetings of Limited Partners

  40            

Section 13.3 Opinion

41

           

Section 13.4 Submissions to Partners

41

         

ARTICLE XIV MISCELLANEOUS

42

           

Section 14.1 Governing Law

42

           

Section 14.2 Agreement for Further Execution

  42            

Section 14.3 Entire Agreement

42

           

Section 14.4 Severability

42

           

Section 14.5 Notices

42

           

Section 14.6 Titles and Captions

43

           

Section 14.7 Counterparts

43

           

Section 14.8 Pronouns

43

           

Section 14.9 Survival of Rights

43

           

Section 14.10 Personal Liability

43

             

EXHIBIT A LIST OF PARTNERS

45

             

EXHIBIT B FEDERAL INCOME TAX MATTERS

46

             

EXHIBIT C INITIAL AND CORPORATE HOTELS

51

             

EXHIBIT D RIGHTS TERMS

52

             

EXHIBIT E REPRESENTATIONS AND WARRANTIES OF WARRANTING PARTNERS

  61

  

 
5

--------------------------------------------------------------------------------

 

  

FIRST AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

RRF LIMITED PARTNERSHIP

 

 

THIS FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP made as of the
31st day of January, 1998, by and among INNSUITES HOSPITALITY TRUST, an
unincorporated Ohio business trust, having an address at 1750 Huntington
Building, 925 Euclid Avenue, Cleveland, Ohio 44114, the general partner
("General Partner"), and the limited partners listed on Exhibit A attached
hereto ("Limited Partners"), is intended to evidence the mutual agreement of the
General Partner and the Limited Partners to form a limited partnership pursuant
to Title 6, Chapter 17 of the Delaware Code (the "Act") for the purposes and
upon the terms and conditions hereinafter set forth. 

 

 
6

--------------------------------------------------------------------------------

 

  

ARTICLE I

DEFINED TERMS; EXHIBITS

---------------------------------------

 

 

Section 1.1  DEFINED TERMS

 

Whenever used in this Agreement, the following terms shall have the meanings
respectively assigned to them in this Article I, unless otherwise expressly
provided herein or unless the context otherwise requires:

 

ADDITIONAL FUNDS: "Additional Funds" has the meaning set forth in Section 4.4
hereof.

 

ADDITIONAL LIMITED PARTNER: "Additional Limited Partner" shall mean a Person
admitted to this Partnership as a Limited Partner pursuant to and in accordance
with Section 2.2(b) of this Agreement.

 

ADDITIONAL SECURITIES: "Additional Securities" means any additional REIT Shares
(other than REIT Shares issued in connection with an exchange pursuant to
Section 7.4 hereof) or rights, options, warrants or convertible or exchangeable
securities containing the right to subscribe for or purchase REIT Shares, as set
forth in Section 4.3(a)(ii).

 

AFFILIATE: "Affiliate" of another Person shall mean (a) any Person directly or
indirectly owning, controlling or holding with power to vote ten percent (10%)
or more of the outstanding voting securities of such other Person; (b) any
Person ten percent (10%) or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held with power to vote by such
other Person; (c) any Person directly or indirectly controlling, controlled by,
or under common control with, such other Person; (d) any officer, director,
member or partner of such other Person; and (e) if such other Person is an
officer, director, member or partner in a company, the company for which such
Person acts in any such capacity.

 

AGREED VALUE: "Agreed Value" shall mean the fair market value of Contributed
Property as agreed to by the Contributing Partner and the Partnership, using
such reasonable method of valuation as they may adopt.

 

AGREEMENT: "Agreement" shall mean this First Amended and Restated Agreement of
Limited Partnership of RRF Limited Partnership, as amended, modified,
supplemented or restated from time to time, as the context requires.

 

BANKRUPTCY CODE: "Bankruptcy Code" shall mean the United States Bankruptcy Code,
as amended, 11 U.S.C. sections 101 ET SEQ., and as hereafter amended from time
to time.

 

BUSINESS DAY: "Business Day" shall mean any day when the New York Stock Exchange
is open for trading.

 

CAPITAL ACCOUNT: "Capital Account" shall mean, as to any Partner, the account
established and maintained for such Partner pursuant to Section 5.3 hereof.

 

CAPITAL CONTRIBUTION: "Capital Contribution" shall mean the amount in cash or
the Agreed Value of Contributed Property contributed by each Partner (or his
original predecessor in interest) to the capital of the Partnership for his
interest in the Partnership.

 

 
7

--------------------------------------------------------------------------------

 

  

CASH FLOW: "Cash Flow" shall mean the excess of cash revenues actually received
by the Partnership in respect of Partnership operations for any period, less
Operating Expenses for such period. Cash Flow shall not include Disposition
Proceeds.

 

CLASS A LIMITED PARTNERS: "Class A Limited Partners" shall mean those persons
listed under the heading "Class A Limited Partners" on the signature pages
hereto.

 

CLASS B LIMITED PARTNERS: "Class B Limited Partners" shall mean those persons
listed under the heading "Class B Limited Partners" on the signature pages
hereto.

 

CODE: "Code" shall mean the Internal Revenue Code of 1986, as amended, and as
hereafter amended from time to time. Reference to any particular provision of
the Code shall mean that provision in the Code at the date hereof and any
succeeding provision of the Code.

 

COMMISSION: "Commission" shall mean the U.S. Securities and Exchange Commission.

 

COMPUTATION DATE: "Computation Date" shall mean the date on which an Exchange
Exercise Notice is delivered to the General Partner.

 

CONTRIBUTED PARTNERSHIPS: "Contributed Partnerships" shall mean the various
limited partnerships that own the Initial Hotels prior to the formation
transaction.

 

CONTRIBUTED PROPERTY: "Contributed Property" shall mean a Partner's interest in
property or other consideration (excluding services and cash) contributed to the
Partnership by such Partner.

 

CORPORATE HOTEL: "Corporate Hotel" shall mean those Properties identified as
such on Exhibit C hereto.

 

DECLARATION OF TRUST: "Declaration of Trust" shall mean that certain Second
Amended and Restated Declaration of Trust, dated as of January __, 1998, of the
General Partner, as amended, modified, supplemented or restated from time to
time, as the context requires.

 

DISPOSITION PROCEEDS: "Disposition Proceeds" shall mean the excess of the
proceeds received by the Partnership from the refinancing, sale, exchange or
other disposition of all or substantially all of the Partnership's Property less
any expenses incurred or paid by the Partnership in connection with such
transaction.

 

EQUITY PLAN: "Equity Plan" shall mean the General Partner's 1997 Stock Incentive
and Option Plan, as the same may be amended from time to time.

 

 
8

--------------------------------------------------------------------------------

 

  

EVENT OF BANKRUPTCY: "Event of Bankruptcy" shall mean as to any Person the
filing of a petition for relief as to such Person as debtor or bankrupt under
the Bankruptcy Code or similar provision of law of any jurisdiction (except if
such petition is contested by such Person and has been dismissed within ninety
(90) days of the filing thereof); insolvency of such Person as finally
determined by a court of competent jurisdiction; filing by such Person of a
petition or application to accomplish the same or for the appointment of a
receiver or a trustee for such Person or a substantial part of such Person's
assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another; provided, however, that if such
proceeding is commenced by another, such Person indicates his approval of such
proceeding, consents thereto or acquiesces therein, or such proceeding is
contested by such Person and has not been finally dismissed within ninety (90)
days. The term "Event of Bankruptcy" as defined in this Agreement and as used
herein, is intended and shall be deemed to supersede and replace the events of
withdrawal described in Sections 17-402(a)(4) and (5) of the Act.

 

GENERAL PARTNER: "General Partner" shall mean Realty ReFund Trust and any Person
who becomes a substitute or additional General Partner as provided herein, and
any of their successors as General Partner.

 

GENERAL PARTNERSHIP INTEREST: "General Partnership Interest" shall mean the
ownership interest of a General Partner in the Partnership.

 

HART SCOTT ACT: "Hart Scott Act" shall mean the Hart-Scott-Rodino Antitrust
Improvement Act of 1976, as amended.

 

INDEMNITEE: "Indemnitee" shall mean (i) any Person made a party to a proceeding
by reason of its status as (A) the General Partner, or (B) a trustee, director
or officer of the General Partner, and (ii) such other Persons (including
Affiliates of the General Partner or the Partnership) as the General Partner may
designate from time to time, in its sole and absolute discretion.

 

INITIAL HOTELS: "Initial Hotels" shall mean those Properties listed on Exhibit C
hereto.

 

IRS: "IRS" shall mean the Internal Revenue Service.

 

LIMITED PARTNERS: "Limited Partners" shall mean the Class A Limited Partners and
the Class B Limited Partners, in their respective capacities as limited partners
of the Partnership, their permitted successors or assigns who have been admitted
to the Partnership as limited partners of the Partnership, or any Person who, at
the time of reference thereto, is a limited partner of the Partnership.

 

LIMITED PARTNERSHIP INTEREST: "Limited Partnership Interest" shall mean the
ownership interest of a Limited Partner in the Partnership at any particular
time, including the right of such Limited Partner to any and all benefits to
which such Limited Partner may be entitled as provided in this Agreement and in
the Act, together with the obligations of such Limited Partner to comply with
all the provisions of this Agreement and of the Act.

 

MAJORITY-IN-INTEREST OF THE LIMITED PARTNERS: "Majority-In-Interest of the
Limited Partners" shall mean Limited Partner(s) who hold in the aggregate more
than fifty percent (50%) of the Percentage Interests then allocable to and held
by the Limited Partners, as a class (other than the General Partner if it holds
any Partnership Interests allocable to the Limited Partners).

 

 
9

--------------------------------------------------------------------------------

 

  

OPERATING EXPENSES: "Operating Expenses" shall mean (i) all administrative and
operating costs and expenses incurred by the Partnership, (ii) those
administrative costs and expenses of the General Partner, including any salaries
or other payments to trustees, officers or employees of the General Partner, and
any accounting and legal expense of the General Partner, which expenses the
Partners have agreed, are expenses of the Partnership and not the General
Partner, and (iii) to the extent not included in clause (ii) above, REIT
Expenses; PROVIDED, HOWEVER, that Operating Expenses shall not include any
administrative costs and expenses incurred by the General Partner that are
attributable to properties or partnership interests in a Subsidiary that are
owned by the General Partner directly.

 

PARTNER: "Partner" shall mean the General Partner or any Limited Partner.

 

PARTNERSHIP: "Partnership" shall mean RRF Limited Partnership, a Delaware
limited partnership.

 

PARTNERSHIP INTEREST: "Partnership Interest" shall mean an ownership interest in
the Partnership representing a Capital Contribution by either a Limited Partner
or the General Partner and includes any and all benefits to which the holder of
such an ownership interest may be entitled as provided in this Agreement or the
Act, together with all obligations of such Person to comply with the terms and
provisions of this Agreement and the Act.

 

PARTNERSHIP RECORD DATE: "Partnership Record Date" shall mean the record date
established by the General Partner for the distribution of Cash Flow pursuant to
Section 8.1 hereof, which record date shall be the same as the record date
established by the General Partner for a distribution to its shareholders of
some or all of its portion of such distribution.

 

PARTNERSHIP UNIT: "Partnership Unit" shall mean a fractional, undivided share of
the Partnership Interests of all Partners issued hereunder. As of the date of
this Agreement, there shall be considered to be Seven Million Eight Hundred Six
Thousand One Hundred Fifty (7,806,150) Partnership Units outstanding, with each
Partnership Unit representing a .0000128% Percentage Interest in the
Partnership. The initial allocation of Partnership Units to each Partner is as
set forth on Exhibit A hereto.

 

PERCENTAGE INTEREST: "Percentage Interest" shall mean the percentage ownership
interest in the Partnership of each Partner, as determined by dividing the
Partnership Units owned by a Partner by the total number of Partnership Units
then outstanding.

 

PERSON: "Person" shall mean any individual, partnership, corporation, limited
liability company, trust or other entity.

 

PROPERTY: "Property" shall mean any hotel property or other investment in which
the Partnership holds an ownership interest.

 

REIT: "REIT" shall mean a real estate investment trust under Sections 856
through 860, inclusive, of the Code.

 

 
10

--------------------------------------------------------------------------------

 

  

REIT EXPENSES: "REIT Expenses" means (i) costs and expenses relating to the
formation and continuity of existence of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of General Partner), including taxes, fees and assessments
associated therewith, any and all costs, expenses or fees payable to any
trustee, director, officer, or employee of the General Partner, (ii) costs and
expenses relating to a public offering and registration of securities or private
offering of securities by the General Partner and all statements, reports, fees
and expenses incidental thereto, including underwriting discounts and selling
commissions applicable to any such offering of securities, (iii) costs and
expenses associated with the preparation and filing of any periodic reports by
the General Partner under federal, state or local laws or regulations, including
filings with the Commission, (iv) costs and expenses associated with compliance
by the General Partner with laws, rules and regulations promulgated by any
regulatory body, including the Commission, and (v) all other operating or
administrative costs of the General Partner, including, without limitation,
insurance premiums, and legal, accounting and trustees fees, incurred in the
ordinary course of its business on behalf of or in connection with the
Partnership.

 

REIT SHARE: "REIT Share" shall mean a common share of beneficial interest
without par value of the General Partner.

 

SUBSIDIARY: "Subsidiary" shall mean, with respect to any Person, any corporation
or other entity of which a majority of (i) the voting power of the voting equity
securities, or (ii) the outstanding equity interests, are owned, directly or
indirectly, by such Person.

 

SUBSTITUTE GENERAL PARTNER: "Substitute General Partner" has the meaning set
forth in Section 9.2.

 

SUBSTITUTE LIMITED PARTNER: "Substitute Limited Partner" shall mean any Person
admitted to the Partnership as a Limited Partner pursuant to Section 9.6 hereof.

 

TRANSFER: "Transfer" has the meaning set forth in Section 9.5(a) hereof.

 

VALUE: "Value" shall mean, with respect to a REIT Share, the average of the
daily market price for the ten (10) consecutive trading days immediately
preceding the Valuation Date. The market price for each such trading day shall
be: (i) if the REIT Shares are listed or admitted to trading on any securities
exchange or the NASDAQ-National Market System, the closing price, regular way,
on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices on such day; (ii) if the REIT Shares are not listed
or admitted to trading on any securities exchange or the NASDAQ-National Market
System, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by the General Partner; or
(iii) if the REIT Shares are not listed or admitted to trading on any securities
exchange or the NASDAQ-National Market System and no such last reported sale
price or closing bid and asked prices are available, the average of the reported
high bid and low asked prices on such day, as reported by a reliable quotation
source designated by the General Partner, or if there shall be no bid and asked
prices on such day, the average of the high bid and low asked prices, as so
reported, on the most recent day (not more than ten (10) days prior to the date
in question) for which prices have been so reported; provided, however, that if
there are no bid and asked prices reported during the ten (10) days prior to the
date in question, the Value of the REIT Shares shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. In the
event the REIT Shares includes rights that a holder of REIT Shares would be
entitled to receive, and the General Partner acting in good faith determines
that the value of such rights is not reflected in the Value of the REIT Shares
determined as aforesaid, then the Value of such rights shall be determined by
the General Partner acting in good faith on the basis of such quotations and
other information as it considers, in its reasonable judgment, appropriate.

 

 
11

--------------------------------------------------------------------------------

 

  

Section 1.2  EXHIBITS, SCHEDULES, ETC..

 

References to "Exhibit" or to a "Schedule" are, unless otherwise specified, to
one of the Exhibits or Schedules attached to this Agreement, and references to
an "Article" or a "Section" are, unless otherwise specified, to one of the
Articles or Sections of this Agreement. Each Exhibit and Schedule attached
hereto and referred to herein is hereby incorporated herein by reference.

 

 

 
12

--------------------------------------------------------------------------------

 

  

ARTICLE II

FORMATION;

ADMISSION OF LIMITED PARTNERS;

NAME; PLACE OF BUSINESS AND REGISTERED AGENT

-------------------------------------------------------------------------------

 

 

Section 2.1  CERTIFICATE OF LIMITED PARTNERSHIP; OTHER FILINGS

 

The General Partner shall prepare (or caused to be prepared), execute,
acknowledge, record and file at the expense of the Partnership, a Certificate of
Limited Partnership and all requisite fictitious name statements and notices in
such places and jurisdictions as may be required by the Act or necessary to
cause the Partnership to be treated as a limited partnership under, and
otherwise to comply with, the laws of each state or other jurisdiction in which
the Partnership conducts business.

 

 

Section 2.2  LIMITED PARTNERS; ADDITIONAL LIMITED PARTNERS

 

(a)  The Limited Partners shall be those Persons identified as Limited Partners
on Exhibit A attached hereto, as amended from time to time pursuant to the terms
of this Agreement, and such Persons are hereby admitted to the Partnership as
Limited Partners.

 

 

(b)  The General Partner shall in timely fashion amend this Agreement and, if
required by the Act, the Certificate of Limited Partnership filed for record to
reflect the admission pursuant to the terms of this Agreement of a Person as a
Limited Partner.

 

 

Section 2.3  NAME; PRINCIPAL PLACE OF BUSINESS

 

The name of the Partnership shall be RRF Limited Partnership. The principal
place of business of the Partnership shall be at 1615 E. Northern Avenue, Suite
105, Phoenix, Arizona 85020. The General Partner may at any time change the
location of such office, provided the General Partner gives notice to the
Partners of any such change.

 

 

Section 2.4  REGISTERED AGENT AND REGISTERED OFFICE

 

The registered agent of the Partnership shall be The Corporation Trust Company,
a Delaware corporation, located at 1209 Orange Street, Wilmington, New Castle
County, Delaware 19801, or such other Person as the General Partner may select
in its sole discretion. The registered office of the Partnership shall be
Corporation Trust Center, 1209 Orange Street, Wilmington, New Castle County,
Delaware 19801, or such other location as the General Partner may select in its
sole and absolute discretion. 

 

 
13

--------------------------------------------------------------------------------

 

  

ARTICLE III

BUSINESS AND TERM OF PARTNERSHIP

---------------------------------------------------------

 

 

Section 3.1  BUSINESS

 

The purpose and nature of the business of the Partnership is to conduct any
business that may lawfully be conducted by a limited partnership organized
pursuant to the Act, provided, however, that such business shall be limited to
and conducted in such a manner as to permit the General Partner at all times to
be classified as a REIT, unless the Board of Trustees of the General Partner
determines to cease to maintain the qualification of the General Partner as a
REIT. To consummate the foregoing and to carry out the obligations of the
Partnership in connection therewith or incidental thereto, the General Partner
shall have the authority, in accordance with and subject to the limitations set
forth elsewhere in this Agreement, to make, enter into, perform and carry out
any arrangements, contracts and/or agreements of every kind for any lawful
purpose, without limit as to amount or otherwise, with any corporation,
association, partnership, limited liability company, firm, trustee, syndicate,
individual and/or any political or governmental division, subdivision or agency,
domestic or foreign, and generally to make and perform agreements and contracts
of every kind and description and to do any and all things necessary or
incidental to the foregoing for the protection and enhancement of the assets of
the Partnership.

 

 

Section 3.2  TERM 

 

The Partnership as herein constituted shall continue until December 31, 2047,
unless earlier dissolved or terminated pursuant to law or the provisions of this
Agreement. 

 

 
14

--------------------------------------------------------------------------------

 

  

ARTICLE IV

CAPITAL CONTRIBUTIONS

 -------------------------------------------

 

 

Section 4.1  GENERAL PARTNER

 

(a)  The General Partner has contributed cash and certain other assets to the
capital of the Partnership in the amount set forth opposite the name of the
General Partner on Exhibit A attached hereto.

 

 

Section 4.2  LIMITED PARTNERS

 

The Limited Partners have contributed their respective ownership interests in
the Contributed Partnerships to the capital of the Partnership. The Agreed
Values of the Limited Partners' proportionate ownership interests in the
Contributed Partnerships are set forth on Exhibit A attached hereto.

 

 

Section 4.3  ADDITIONAL CAPITAL CONTRIBUTIONS AND ISSUANCES OF ADDITIONAL
PARTNERSHIP INTERESTS

 

Except as provided in this Section 4.3 or in Section 4.4, the Partners shall
have no right or obligation to make any additional Capital Contributions or
loans to the Partnership. The General Partner may contribute additional capital
to the Partnership, from time to time, and receive additional Partnership
Interests in respect thereof, in the manner contemplated in this Section 4.3.

 

(a)  ISSUANCES OF ADDITIONAL PARTNERSHIP INTERESTS

 

(i)  GENERAL. The General Partner is hereby authorized to cause the Partnership
to issue such additional Partnership Interests in the form of Partnership Units
for any Partnership purpose at any time or from time to time, to the Partners or
to other Persons for such consideration and on such terms and conditions as
shall be established by the General Partner in its sole and absolute discretion,
all without the approval of any of the Limited Partners. Any additional
Partnership Interest issued thereby may be issued in one or more classes, or one
or more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties,
including rights, powers and duties senior to Limited Partnership Interests, all
as shall be determined by the General Partner in its sole and absolute
discretion and without the approval of any Limited Partner, subject to Delaware
law, including, without limitation, (i) the allocations of items of Partnership
income, gain, loss, deduction and credit to each such class or series of
Partnership Interests; (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions; and (iii) the
rights of each class or series of Partnership Interests upon dissolution and
liquidation of the Partnership; PROVIDED, HOWEVER, that no additional
Partnership Interests shall be issued to the General Partner unless: (1) (A) The
additional Partnership Interests are issued in connection with an issuance of
Additional Securities as permitted under clause (ii) below, or (2) the
additional Partnership Interests are issued to all Partners in proportion to
their respective Percentage Interests. Without limiting the foregoing, the
General Partner is expressly authorized to cause the Partnership to issue
Partnership Interests for less than fair market value, so long as the General
Partner concludes in good faith that such issuance is in the best interests of
the General Partner and the Partnership. (ii) Reserved. (b) Reserved.

 

 
15

--------------------------------------------------------------------------------

 

  

Section 4.4  ADDITIONAL FUNDING

 

If the General Partner determines that it is in the best interests of the
Partnership to provide for additional Partnership funds ("Additional Funds") for
any Partnership purpose, the General Partner may (i) cause the Partnership to
obtain such funds from outside borrowings, or (ii) elect to have the General
Partner provide such Additional Funds to the Partnership through loans or
otherwise.

 

 

Section 4.5  EQUITY PLAN

 

If at any time or from time to time stock options or other equity compensation
granted in connection with the General Partner's Equity Plan or other
compensation programs are exercised in accordance with the terms of such
agreements:

 

(a)  the General Partner shall, as soon as practicable after such exercise,
contribute to the capital of the Partnership an amount equal to the exercise
price paid to the General Partner by such exercising party in connection with
the exercise of the stock option;

 

(b)  the Partnership shall issue and the General Partner shall receive the
number of Partnership Units corresponding to the number of REIT Shares delivered
by the General Partner to such exercising party multiplied by a fraction the
numerator of which is one (1) and the denominator of which is the Exchange
Factor (as defined in Exhibit D hereto) in effect on the date of such
contribution;

 

(c)  after the issuance of such Partnership Units to the General Partner, the
Percentage Interest of each Limited Partner shall be adjusted such that the
Percentage Interest of the Limited Partner shall be equal to a fraction, the
numerator of which is the number of Partnership Units owned by such Limited
Partner and the denominator of which is the total number of issued and
outstanding Partnership Units on such date. The General Partner shall promptly
give each Limited Partner written notice of its Percentage Interest, as
adjusted; and

 

(d)  after the issuance of such Partnership Units to the General Partner, the
Percentage Interest of the General Partner shall be adjusted such that it equals
100% minus the sum of the Percentage Interests of all Limited Partners
immediately after being adjusted pursuant to paragraph (c) of this Section 4.5.

 

 

4.6  DIVIDEND REINVESTMENT PLAN

 

All amounts received by the General Partner in respect of its dividend
reinvestment plan, if any, shall be contributed by the General Partner to the
Partnership in exchange for additional Partnership Units as follows:

 

(a)  the Partnership shall issue and the General Partner shall receive the
number of Partnership Units corresponding to the number of REIT Shares delivered
by the General Partner to such exercising party multiplied by a fraction the
numerator of which is one (1) and the denominator of which is the Exchange
Factor (as defined in Exhibit D hereto) in effect on the date of such
contribution;

 

 
16

--------------------------------------------------------------------------------

 

  

(b)  after the issuance of such Partnership Units to the General Partner, the
Percentage Interest of each Limited Partner shall be adjusted such that the
Percentage Interest of the Limited Partner shall be equal to a fraction, the
numerator of which is the number of Partnership Units owned by such Limited
Partner and the denominator of which is the total number of issued and
outstanding Partnership Units on such date. The General Partner shall promptly
give each Limited Partner written notice of its Percentage Interest, as
adjusted; and

 

(c)  after the issuance of such Partnership Units to the General Partner, the
Percentage Interest of the General Partner shall be adjusted such that it equals
100% minus the sum of the Percentage Interests of all Limited Partners
immediately after being adjusted pursuant to paragraph (b) of this Section 4.6.

 

 

Section 4.7  INTEREST

 

No interest shall be paid on the Capital Contribution or Capital Account of any
Partner.

 

 

Section 4.8  RETURN OF CAPITAL

 

Except as expressly provided in this Agreement, no Partner shall be entitled to
demand or receive the return of his Capital Contribution.

 

 
17

--------------------------------------------------------------------------------

 

  

ARTICLE V

PROFITS, LOSSES AND ACCOUNTING

------------------------------------------------------

 

 

Section 5.1  ALLOCATION OF PROFITS AND LOSSES

 

Except as otherwise provided herein or in Exhibit B, profits earned and losses
incurred by the Partnership shall be allocated among the Partners in accordance
with their respective Percentage Interests.

 

 

Section 5.2  ACCOUNTING

 

(a)  The books of the Partnership shall be kept on the accrual basis and in
accordance with generally accepted accounting principles consistently applied.

 

(b)  The fiscal year of the Partnership shall be the calendar year.

 

(c)  The terms "profits" and "losses," as used herein, shall mean all items of
income, gain, expense or loss as determined utilizing federal income tax
accounting principles and shall also include each Partner's share of income
described in Section 705(a)(1)(B) of the Code, any expenditures described in
Section 705(a)(2)(B) of the Code, any expenditures described in Section 709(a)
of the Code which are not deducted or amortized in accordance with Section
709(b) of the Code, losses not deductible pursuant to Sections 267(a) and 707(b)
of the Code and adjustments made pursuant to Exhibit B attached hereto.

 

(d)  The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the IRS, and all out-of-pocket
expenses and fees incurred by the General Partner on behalf of the Partnership
as Tax Matters Partner shall constitute Operating Expenses of the Partnership.
In the event the General Partner receives notice of a final Partnership
adjustment under Section 6223(a)(2) of the Code, the General Partner shall
either (i) file a court petition for judicial review of such final adjustment
within the period provided under Section 6226(a) of the Code, a copy of which
petition shall be mailed to each Limited Partner on the date such petition is
filed, or (ii) mail a written notice to each Limited Partner, within such
period, that describes the General Partner's reasons for determining not to file
such a petition.

 

(e)  Except as specifically provided herein, all elections required or permitted
to be made by the Partnership under the Code shall be made by the General
Partner in its sole discretion.

 

(f)  Any Partner shall have the right to a private audit of the books and
records of the Partnership, provided such audit is made at the expense of the
Partner desiring it, and it is made during normal business hours.

 

 
18

--------------------------------------------------------------------------------

 

  

Section 5.3  PARTNERS' ACCOUNTS

 

(a)  There shall be maintained a Capital Account for each Partner in accordance
with this Section 5.3 and the principles set forth in Exhibit B attached hereto
and made a part hereof. The amount of cash and the net fair market value of
property contributed to the Partnership by each Partner, net of liabilities
assumed by the Partnership, shall be credited to its Capital Account, and from
time to time, but not less often than annually, the share of each Partner in
profits, losses and fair market value of distributions shall be credited or
charged to its Capital Account. The determination of Partners' Capital Accounts,
and any adjustments thereto, shall be made consistent with tax accounting and
other principles set forth in Section 704(b) of the Code and applicable
regulations thereunder and Exhibit B attached hereto.

 

(b)  Except as otherwise specifically provided herein or in a guarantee of a
Partnership liability, signed by a Limited Partner, no Limited Partner shall be
required to make any further contribution to the capital of the Partnership to
restore a loss, to discharge any liability of the Partnership or for any other
purpose, nor shall any Limited Partner personally be liable for any liabilities
of the Partnership or of the General Partner except as provided by law or this
Agreement. All Limited Partners hereby waive their right of contribution which
they may have against other Partners in respect of any payments made by them
under any guarantee of Partnership debt.

 

(c)  Immediately following the transfer of any Partnership Interest, the Capital
Account of the transferee Partner shall be equal to the Capital Account of the
transferor Partner attributable to the transferred interest, and such Capital
Account shall not be adjusted to reflect any basis adjustment under Section 743
of the Code.

 

(d)  For purposes of computing the amount of any item of income, gain, deduction
or loss to be reflected in the Partners' Capital Accounts, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for federal income tax purposes,
taking into account any adjustments required pursuant to Section 704(b) of the
Code and the applicable regulations thereunder as more fully described in
Exhibit B attached hereto.

 

 

Section 5.4  SECTION 754 ELECTIONS

 

The General Partner shall elect, pursuant to Section 754 of the Code, to adjust
the basis of the Partnership's assets for all transfers of Partnership interests
if such election would benefit any Partner or the Partnership. 

 

 
19

--------------------------------------------------------------------------------

 

  

ARTICLE VI

POWERS, DUTIES, LIABILITIES,

COMPENSATION AND VOTING OF GENERAL PARTNER

--------------------------------------------------------------------------------

 

 

Section 6.1  POWERS OF GENERAL PARTNER

 

Notwithstanding any provision of this Agreement to the contrary, the General
Partner's discretion and authority are subject to the limitations imposed by
law, by the General Partner's Declaration of Trust and its By-Laws. Subject to
the foregoing and to other limitations imposed by this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business and affairs of the Partnership and make all decisions affecting the
business and assets of the Partnership. Without limiting the generality of the
foregoing (but subject to the restrictions specifically contained in this
Agreement), the General Partner shall have the power and authority to take the
following actions on behalf of the Partnership:

 

(a)  to acquire, purchase, own, lease and dispose of any real property and any
other property or assets that the General Partner determines are necessary or
appropriate or in the best interests of conducting the business of the
Partnership;

 

(b)  to construct buildings and make other improvements (including renovations)
on or to the properties owned or leased by the Partnership;

 

(c)  to borrow money for the Partnership, issue evidences of indebtedness in
connection therewith, refinance, guarantee, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any
indebtedness or obligation of or to the Partnership, and secure such
indebtedness by mortgage, deed of trust, pledge or other lien on the
Partnership's assets;

 

(d)  to pay, either directly or by reimbursement, for all Operating Expenses to
third parties or to the General Partner (as set forth in this Agreement);

 

(e)  to lease all or any portion of any of the Partnership's assets, whether or
not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership's assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;

 

(f)  to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership's assets; provided, however, that the General
Partner may not, without the consent of all of the Partners, confess a judgment
against the Partnership;

 

(g)  to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership's assets or any other aspect of the Partnership business;

 

 
20

--------------------------------------------------------------------------------

 

  

(h)  to make or revoke any election permitted or required of the Partnership by
any taxing authority;

 

(i)  to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types as the General
Partner shall determine from time to time;

 

(j)  to determine whether or not to apply any insurance proceeds for any
Property to the restoration of such Property or to distribute the same;

 

(k)  to retain providers of services of any kind or nature in connection with
the Partnership business and to pay therefore such reasonable remuneration as
the General Partner may deem proper;

 

(l)  to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner, including, without limitation, management agreements, franchise
agreements, agreements with federal, state or local liquor licensing agencies
and agreements with operators of restaurants and bars;

 

(m)  to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership;

 

(n)  to form or acquire an interest in, and contribute property to, any further
limited or general partnerships, joint ventures or other relationships that it
deems desirable (including, without limitation, the acquisition of interests in,
and the contributions of property to, its Subsidiaries and any other Person in
which it has an equity interest from time to time);

 

(o)  to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;

 

(p)  to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities or any other valid Partnership purpose;

 

(q)  to take whatever action the General Partner deems appropriate to maintain
an equivalency of Partnership Units and REIT Shares; and

 

(r)  to take such other action, execute, acknowledge, swear to or deliver such
other documents and instruments, and perform any and all other acts the General
Partner deems necessary or appropriate for the formation, continuation and
conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with qualification of the General Partner as
a REIT) and to possess and enjoy all of the rights and powers of a general
partner as provided by the Act. Except as otherwise provided herein, to the
extent the duties of the General Partner require expenditures of funds to be
paid to third parties, the General Partner shall not have any obligations
hereunder except to the extent that Partnership funds are reasonably available
to it for the performance of such duties, and nothing herein contained shall be
deemed to authorize or require the General Partner, in its capacity as such, to
expend its individual funds for payment to third parties or to undertake any
individual liability or obligation on behalf of the Partnership.

 

 
21

--------------------------------------------------------------------------------

 

  

Section 6.2  DELEGATION OF AUTHORITY

 

The General Partner may delegate any or all of its powers, rights and
obligations hereunder, and may appoint, employ, contract or otherwise deal with
any Person for the transaction of the business of the Partnership, which Person
may, under supervision of the General Partner, perform any acts or services for
the Partnership as the General Partner may approve.

 

 

Section 6.3  DUTIES OF GENERAL PARTNER

 

(a)  The General Partner, subject to the limitations contained elsewhere in this
Agreement, shall manage or cause to be managed the affairs of the Partnership in
a prudent and businesslike manner and shall devote sufficient time and effort to
the Partnership affairs.

 

(b)  In carrying out its obligations, the General Partner shall: (i) Render
annual reports to all Partners with respect to the operations of the
Partnership; (ii) On or before April 30th of every year, mail to all persons who
were Partners at any time during the Partnership's prior fiscal year an annual
report of the Partnership, including all necessary tax information, and any
other information regarding the Partnership and its operations during the prior
fiscal year deemed by the General Partner to be material; (iii) Maintain
complete and accurate records of all business conducted by the Partnership and
complete and accurate books of account (containing such information as shall be
necessary to record allocations and distributions), and make such records and
books of account available for inspection and audit by any Partner or such
Partner's duly authorized representative (at the sole expense of such Partner)
during regular business hours and at the principal office of the Partnership;
and (iv) Cause to be filed such certificates and do such other acts as may be
required by law to qualify and maintain the Partnership as a limited partnership
under the laws of the State of Delaware.

 

(c)  The General Partner shall take such actions as it deems appropriate to
maintain an equivalency of Partnership Units and REIT Shares.

 

 

Section 6.4  LIABILITIES OF GENERAL PARTNER; INDEMNIFICATION

 

(a)  The General Partner shall not be liable for the return of all or any part
of the Capital Contributions of the Limited Partners. Any returns shall be made
solely from the assets of the Partnership according to the terms of this
Agreement.

 

 
22

--------------------------------------------------------------------------------

 

  

(b)  In carrying out its duties hereunder, the General Partner shall not be
liable to the Partnership or to any other Partner for any actions taken in good
faith and reasonably believed to be in the best interests of the Partnership, or
for errors of judgment, but shall be liable only for fraud or gross negligence.
The Limited Partners expressly acknowledge that the General Partner is acting on
behalf of the Partnership, the General Partner and the General Partner's
shareholders collectively, and that the General Partner is under no obligation
to consider the separate interests of the Limited Partners (including, without
limitation, the tax consequences to Limited Partners) in deciding whether to
cause the Partnership to take (or decline to take) any actions. In the event of
a conflict between the interests of the shareholders of the General Partner on
one hand and the Limited Partners on the other, the General Partner shall
endeavor in good faith to resolve the conflict in a manner not adverse to either
the shareholders of the General Partner or the Limited Partners; provided,
however, that for so long as the General Partner has Securities registered
pursuant to ss.12 or ss.15 of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), any such conflict that cannot be resolved in a manner not
adverse to either the shareholders of the General Partner or the Limited
Partners shall be resolved in favor of the shareholders. The General Partner
shall not be liable for monetary damages for losses sustained, liabilities
incurred, or benefits not derived by Limited Partners in connection with such
decisions, provided that the General Partner has acted in good faith. Any
amendment, modification or repeal of this Section 6.4 or any provision hereof
shall be prospective only and shall not in any way affect the limitations on the
General Partner's liability to the Partnership and the Limited Partners under
this Section 6.4 as in effect immediately prior to such amendment, modification
or repeal with respect to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when claims relating to such
matters may arise or be asserted.

 

(c)  The Partnership shall indemnify and defend an Indemnitee to the fullest
extent permitted by law, and save and hold it harmless from and against, and in
respect of, all: (i) fees, costs and expenses (including reasonable attorney
fees) incurred in connection with or resulting from any claim, action or demand
against any Indemnitee or the Partnership that arises out of or in any way
relates to the Partnership, and (ii) claims, actions and demands arising out of
or in any way related to the Partnership, and any losses or damages resulting
from such claims, actions and demands, including, without limitation, reasonable
costs and expenses of litigation and appeal and amounts paid in settlement or
compromise of any such claim, action or demand; provided, however, that this
indemnification shall not apply if: (A) the act or omission of the Indemnitee
was material to the matter giving rise to the proceeding and either was
committed in bad faith or was the result of active and deliberate dishonesty;
(B) the Indemnitee actually received an improper personal benefit in money,
property or services; or (C) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 6.4(c). The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that the Indemnitee acted in a manner contrary to that specified in
this Section 6.4(c). Any indemnification pursuant to this Section 6.4 shall be
made only out of the assets of the Partnership.

 

(d)  The Partnership may reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee's good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.4 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

 
23

--------------------------------------------------------------------------------

 

  

(e)  The indemnification provided by this Section 6.4 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.

 

(f)  The Partnership may purchase and maintain insurance on behalf of the
Indemnities, and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership's activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

 

(g)  For purposes of this Section 6.4, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of its duties to the Partnership also
imposes duties on, or otherwise involves services by the Indemnitee, to the plan
or participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of this Section 6.4; and actions taken
or omitted by the Indemnitee with respect to an employee benefit plan in the
performance of its duties for a purpose reasonably believed by the Indemnitee to
be in the interest of the participants and beneficiaries of the plan shall be
deemed to be for a purpose which is not opposed to the best interests of the
Partnership.

 

(h)  In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

(i)  An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.4 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

 

(j)  The provisions of this Section 6.4 are for the benefit of the Indemnities,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other persons.

 

(k)  Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to continue
to qualify as a REIT, or (ii) to prevent the General Partner from incurring any
taxes under Section 857 or Section 4981 of the Code, is expressly authorized
under this Agreement and is deemed approved by all of the Limited Partners.
Further, any provision of this Agreement that might jeopardize the General
Partner's REIT status shall be (i) void and of no effect, or (ii) reformed, as
necessary, to avoid the General Partner's loss of REIT status, unless the Board
of Trustees of the General Partner shall determine not to maintain the General
Partner's REIT status.

 

 
24

--------------------------------------------------------------------------------

 

  

Section 6.5  COMPENSATION OF GENERAL PARTNER; REIMBURSEMENT

 

The General Partner, as such, shall not receive any compensation for services
rendered to the Partnership. Notwithstanding the preceding sentence, the General
Partner shall be entitled to its allocable share of the profits and
distributable Cash Flow of the Partnership and shall be entitled, in accordance
with the provisions of Section 6.7 below, to pay reasonable compensation to its
Affiliates and other entities with which it may be associated for services
performed. The General Partner shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine in its sole and absolute
discretion, for all REIT Expenses.

 

 

Section 6.6  RELIANCE ON ACT OF GENERAL PARTNER

 

No financial institution or any other person, firm or corporation dealing with
the General Partner or the Partnership shall be required to ascertain whether
the General Partner is acting in accordance with this Agreement, but such
financial institution or such other person, firm or corporation shall be
protected in relying solely upon the assurance of and the execution of any
instrument or instruments by the General Partner.

 

 

Section 6.7  OUTSIDE SERVICES; DEALINGS WITH AFFILIATES; OUTSIDE ACTIVITIES.

 

(a)  Notwithstanding any provision of this Article VI to the contrary, the
General Partner may employ such agents, accountants, attorneys and others as it
shall deem advisable, including its trustees, directors, officers, shareholders,
and its Affiliates and entities with which the General Partner, any Limited
Partner or their respective Affiliates may be associated, and may pay them
reasonable compensation from Partnership funds for services performed, which
compensation shall be reasonably believed by the General Partner to be
comparable to and competitive with fees charged by unrelated Persons who render
comparable services which could reasonably be made available to the Partnership.
The General Partner shall not be liable for the neglect, omission or wrongdoing
of any such Person so long as it was not grossly negligent in appointing such
Person.

 

(b)  The Partnership may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment Partnership funds on terms and conditions
established in the sole and absolute discretion of the General Partner. The
foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person.

 

(c)  The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions consistent with this
Agreement and applicable law.

 

(d)  Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates nor any Limited Partner shall sell, transfer
or convey any property to, or purchase any property from, the Partnership,
directly or indirectly, except pursuant to transactions that are on terms that
are fair and reasonable to the Partnership.

 

(e)  Subject to the Declaration of Trust and any agreements entered into by the
General Partner or its Affiliates with the Partnership or a Subsidiary, any
officer, director, employee, agent, trustee, Affiliate or shareholder of the
General Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities substantially similar or identical
to those of the Partnership. Neither the Partnership nor any of the Limited
Partners shall have any rights by virtue of this Agreement in any business
ventures of such person.

 

 
25

--------------------------------------------------------------------------------

 

  

(f)  In the event the General Partner exercises its rights under its Declaration
of Trust to redeem REIT Shares, then the General Partner shall cause the
Partnership to purchase from it a number of Partnership Units as determined
based on the application of the Exchange Factor on the same terms that the
General Partner redeemed such REIT Shares.

 

 

Section 6.8  GENERAL PARTNER PARTICIPATION

 

The General Partner agrees that all business activities of the General Partner,
including activities pertaining to the acquisition, development and ownership of
Properties, shall be conducted through the Partnership (other than the General
Partner's interest in the Corporate Hotel not owned through the Partnership).
Without the Consent of the Limited Partners, the General Partner shall not,
directly or indirectly, participate in or otherwise acquire any interest in any
real or personal property unless the Partnership participates in, or otherwise
acquires an interest in, such real or personal property at least to the extent
of 999 times such proposed participation by the General Partner. The General
Partner agrees that all borrowings for the purpose of making distributions to
its shareholders will be incurred by the Partnership and the proceeds of such
indebtedness will be included as Net Financing Proceeds hereunder.

 

 
26

--------------------------------------------------------------------------------

 

  

ARTICLE VII

RIGHTS, PROHIBITIONS AND REPRESENTATIONS

WITH RESPECT TO LIMITED PARTNERS

------------------------------------------------------------------------

 

 

Section 7.1  RIGHTS OF LIMITED PARTNERS

 

(a)  The Partnership may engage the Limited Partners or persons or firms
associated with them for specific purposes and may otherwise deal with such
Partners on terms and for compensation to be agreed upon by any such Partner and
the Partnership; provided, however, that no Limited Partner shall be entitled to
participate in the management or control of the business of the Partnership.

 

(b)  Each Limited Partner shall be entitled to have the Partnership books kept
at the principal place of business of the Partnership and at all times, during
reasonable business hours and at such Partner's sole expense, shall be entitled
to inspect and copy any of them and have on demand true and full information of
all things affecting the Partnership and a formal accounting of Partnership
affairs whenever circumstances render it just and reasonable.

 

(c)  No Limited Partner shall be liable for any debts, liabilities, contracts or
obligations of the Partnership. A Limited Partner shall be liable to the
Partnership only to make payments of its Capital Contribution, if any, as and
when due hereunder. After its Capital Contribution is fully paid, no Limited
Partner shall, except as otherwise required by the Act, be required to make any
further Capital Contributions or other payments or lend any funds to the
Partnership.

 

 

Section 7.2  PROHIBITIONS WITH RESPECT TO THE LIMITED PARTNERS

 

No Limited Partner shall have the right:

 

(a)  To take part in the control or management of the Partnership business, to
transact business for or on behalf of the Partnership or to sign for or to bind
the Partnership, such powers being vested solely in the General Partner as set
forth herein;

 

(b)  To have such Partner's Capital Contributions repaid except to the extent
provided in this Agreement;

 

(c)  To require partition of Partnership property or to compel any sale or
appraisement of Partnership assets or sale of a deceased Partner's interests
therein, notwithstanding any provisions of law to the contrary; or

 

(d)  To sell or assign all or any portion of such Partner's Limited Partnership
Interest in the Partnership or to constitute the vendee or assignee thereunder a
Substitute Limited Partner, except as provided in Article IX hereof.

 

 
27

--------------------------------------------------------------------------------

 

  

Section 7.3  OWNERSHIP BY LIMITED PARTNER OF CORPORATE GENERAL PARTNER OR
AFFILIATE

 

No Limited Partner shall at any time, either directly or indirectly, own any
shares or other interest in the General Partner or in any Affiliate thereof if
such ownership by itself or in conjunction with other shares or other interests
owned by other Limited Partners would, in the opinion of counsel for the
Partnership, jeopardize the classification of the Partnership as a partnership
or the General Partner as a REIT for federal income tax purposes. The General
Partner shall be entitled to make such reasonable inquiry of the Limited
Partners as is required to establish compliance by the Limited Partners with the
provisions of this Section 7.3 and the Limited Partners shall promptly and fully
respond to such inquiries.

 

 

Section 7.4  GRANT OF RIGHTS

 

(a)  The General

Partner does hereby grant to the Class A Limited Partners and the Class A
Limited Partners do hereby accept the right, but not the obligation (such rights
hereinafter sometimes referred to as the "Rights"), to exchange all or a portion
of their Partnership Units for REIT Shares and to sell the remainder (or any
part thereof) of their Partnership Units to the General Partner (or its
designee), at any time or from time to time prior to the time the Partnership is
dissolved, on the terms and subject to the conditions and restrictions contained
in Exhibit D hereto. The Rights granted hereunder may be exercised by any one or
more of the Limited Partners, on the terms and subject and to the conditions and
restrictions contained in Exhibit D hereto, upon delivery to the General Partner
of an Exercise Notice in the form of Schedule 1 attached to Exhibit D, which
notice shall specify the Partnership Units to be converted by such Limited
Partner. Once delivered, the Exercise Notice shall be irrevocable, subject to
payment by the General Partner of the Purchase Price in respect of such
Partnership Units in accordance with the terms hereof.

 

(b)  The terms and provisions applicable to the Rights shall be as set forth in
attached Exhibit D.

 

(c)  Any Partnership Units acquired by the General Partner pursuant to an
exercise by any Limited Partner of the Rights shall be deemed to be acquired by
and reallocated or reissued to the General Partner. The General Partner shall
amend Exhibit A hereto to reflect each such conversion and reallocation or
reissuance of Partnership Units and each corresponding recalculation of the
Partnership Units of the Partners.

 

(d)  The Class B Limited Partners shall not be entitled to the Rights unless and
until the Board of Trustees of the General Partner agrees to reclassify any of
the Partnership Units held as Class B Units to Class A Units; provided, however,
in the event that (a) a Class B Limited Partner pledges any Partnership Units
and (b) the secured creditor of such Class B Limited Partner should exercise its
rights with respect to such Units, including repossession thereof, then at such
secured creditor's option, such Units shall be reclassified as Class A Units and
entitle the holder thereof (or other third-party assignee of the secured
creditor) to exercise the Rights, in all cases subject to the terms and
provisions of this Agreement, including, without limitation, the Ownership
Limit.

 

 
28

--------------------------------------------------------------------------------

 

  

Section 7.5  WARRANTIES AND REPRESENTATIONS OF THE LIMITED PARTNERS

 

Each Limited Partner hereby warrants and represents to and for the benefit of
the General Partner and the Partnership that such Limited Partner owns good,
valid and marketable title to the ownership interests in the Contributed
Partnerships being contributed to the capital of the Partnership by such Limited
Partner (the "Ownership Interests") and that such Ownership Interests are free
and clear of all mortgages, pledges, liens, security interests, encumbrances and
restrictions of any nature whatsoever. Each Limited Partner further warrants and
represents to and for the benefit of the General Partner and the Partnership
that such Limited Partner has all necessary power and authority to transfer the
Ownership Interests to the Partnership without the consent or authorization of,
or notice to, any third party, except those third parties from whom such
consents or authorizations have been obtained. The Class B Limited Partners also
represent and warrant to and for the benefit of the General Partner and the
Partnership those matters set forth on Exhibit E hereto.

 

 

Section 7.6  INDEMNIFICATION BY LIMITED PARTNERS

 

Each Limited Partner hereby agrees to indemnify and defend the General Partner
and the Partnership and hold the General Partner, its shareholders, officers and
trustees and the Partnership and its partners and each of their respective
representatives, successors and assigns harmless from and against any and all
claims, demands, losses, liabilities, damages and expenses (including reasonable
attorneys' fees) arising out of or in connection with (i) the inaccuracy of the
warranties and representations made by such Limited Partner under Section 7.5
above, or (ii) the ownership of the Ownership Interests by such Limited Partner.

 

 

Section 7.7  LIMITED PARTNER GUARANTEES

 

Upon the request of the General Partner, or upon its own election, a Limited
Partner (the "Initiating Limited Partner") from time to time, may, but shall not
be required to, guarantee or otherwise provide credit support for Partnership
indebtedness as such Limited Partner may elect; provided, however, that the
Limited Partner shall be entitled to take such action(s) only if the General
Partner determines that any such action would not have a material adverse effect
on the tax position of the General Partner. All Partners are entitled to notice
of any such guarantee(s) or credit support, and shall have the right to provide
guarantees or credit support on the same terms and conditions as the Initiating
Limited Partner does, and all Limited Partners interested in providing such
guarantee or credit support shall cooperate with the General Partner and each
other in considering any guarantee or credit support proposal, and the General
Partner will cooperate in permitting or obtaining any consents for such
guarantees or credit support. 

 

 
29

--------------------------------------------------------------------------------

 

  

ARTICLE VIII

DISTRIBUTIONS AND PAYMENTS TO PARTNERS

------------------------------------------------------------------------

 

 

Section 8.1  DISTRIBUTIONS OF CASH FLOW

 

(a)  The General Partner shall distribute on a quarterly basis such portion of
the Cash Flow of the Partnership as the General Partner shall determine in its
sole discretion. All such distributions of Cash Flow shall be made to Partners
who are Partners on the Partnership Record Date in accordance with such
Partner's respective Percentage Interests on such Partnership Record Date.

 

(b)  In no event may a Partner receive a distribution of Cash Flow with respect
to a Partnership Unit if such Partner is entitled to receive a dividend out of
the General Partner's share of such Cash Flow with respect to a REIT Share for
which all or part of such Partnership Unit has been exchanged.

 

 

Section 8.2  REIT DISTRIBUTION REQUIREMENTS

 

Unless the General Partner determines that such a distribution would not be in
the best interests of the Partnership, the Partnership shall make a distribution
of Cash Flow for each fiscal year of the Partnership to enable the General
Partner (i) to meet its distribution requirement for qualification as a REIT as
set forth in Section 857(a)(1) of the Code, and (ii) to avoid the excise tax
imposed by Section 4981 of the Code.

 

 

Section 8.3  NO RIGHT TO DISTRIBUTIONS IN KIND

 

No Partner shall be entitled to demand property other than cash in connection
with any distribution by the Partnership.

 

 

Section 8.4  DISPOSITION PROCEEDS

 

Disposition Proceeds (less reasonable reserves set aside by the General Partner
for reasonably anticipated expenses or needs of the Partnership) shall be
distributed to the Partners in accordance with their respective Percentage
Interests in the Partnership.

 

 

Section 8.5  WITHDRAWALS

 

No Partner shall be entitled to make withdrawals from its Capital Account except
as provided herein. 

 

 
30

--------------------------------------------------------------------------------

 

  

ARTICLE IX

TRANSFERS OF INTERESTS

----------------------------------------

 

 

Section 9.1  GENERAL PARTNER

 

The General Partner shall not withdraw from the Partnership and shall not sell,
assign, pledge, encumber or otherwise dispose of all or any portion of its
interest in the Partnership. In the event the General Partner withdraws from the
Partnership, in violation of this Agreement or otherwise, or dissolves,
terminates or upon an Event of Bankruptcy of the General Partner, then the
Partnership shall be dissolved and terminated unless a Majority-In-Interest of
the Limited Partners elect to continue the Partnership business by selecting a
substitute general partner.

 

 

Section 9.2  ADMISSION OF A SUBSTITUTE OR ADDITIONAL GENERAL PARTNER

 

A Person shall be admitted as a Substitute or Additional General Partner of the
Partnership only if the transaction giving rise to such substitution or
admission is otherwise permitted under this Agreement and the following terms
and conditions are satisfied:

 

(a)  the Person to be admitted as a Substitute or Additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by the Act in connection with such admission shall
have been performed;

 

(b)  if the Person to be admitted as a Substitute or Additional General Partner
is a corporation or a partnership, it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person's authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and

 

(c)  counsel for the Partnership shall have rendered an opinion (relying on such
opinions from counsel in the state or any other jurisdiction as may be
necessary) that the admission of the Person to be admitted as a Substitute or
Additional General Partner is in conformity with the Act and that none of the
actions taken in connection with the admission of such Person as a Substitute or
Additional General Partner will cause the termination of the Partnership under
Section 708 of the Code, or will cause it to be classified other than a
partnership for federal income tax purposes, or will result in the loss of any
Limited Partner's limited liability status.

 

 

Section 9.3  EFFECT OF BANKRUPTCY, WITHDRAWAL, DEATH OR DISSOLUTION OF A GENERAL
PARTNER

 

(a)  Upon the occurrence of an Event of Bankruptcy as to a General Partner or
the withdrawal, removal or dissolution of a General Partner (except that, if a
General Partner is on the date of such occurrence a partnership, the withdrawal,
death, dissolution, Event of Bankruptcy as to or removal of a partner in such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued within ninety (90) days by the
remaining general partners or all remaining members of such partnership), the
Partnership shall be dissolved and terminated unless the Partnership is
continued pursuant to Section 9.3(b).

 

 
31

--------------------------------------------------------------------------------

 

  

(b)  Following the occurrence of an Event of Bankruptcy as to a General Partner
or the withdrawal, removal or dissolution of a General Partner (except that, if
a General Partner is on the date of such occurrence a partnership, the
withdrawal, death, dissolution, Event of Bankruptcy as to or removal of a
partner in such partnership shall be deemed not be a dissolution of such General
Partner if the business of such General Partner is continued within ninety (90)
days by the remaining general partners or all remaining members of such
partnership), persons holding at least a majority of the Limited Partnership
Interests, within ninety (90) days after such occurrence, may elect to continue
the business of the Partnership for the balance of the term specified in Section
3.2 by selecting, subject to Section 9.2 and any other provisions of this
Agreement, a Substitute General Partner. If the Limited Partners elect to
reconstitute the Partnership and admit a Substitute General Partner, the
relationship between the Partners and any Person who has acquired an interest of
a Partner in the Partnership shall be governed by this Agreement.

 

 

Section 9.4  REMOVAL OF A GENERAL PARTNER

 

(a)  Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of,
a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued within ninety (90) days by the remaining general partners
or all remaining members of such Partnership.

 

(b)  If a General Partner has been removed pursuant to this Section 9.4 and the
Partnership is not continued pursuant to Section 9.3(b), the Partnership shall
be dissolved.

 

 

Section 9.5  RESTRICTIONS ON TRANSFER OF LIMITED PARTNERSHIP INTERESTS

 

(a)  Except as otherwise provided in this Article IX, no Limited Partner may
offer, sell, assign or otherwise transfer its Limited Partnership Interest, in
whole or in part, whether voluntarily or by operation of law or at judicial sale
or otherwise (collectively, a "Transfer"), without the written consent of the
General Partner, which consent may be withheld in the sole and absolute
discretion of the General Partner. The General Partner may require, as a
condition of any Transfer, that the transferor assume all costs incurred by the
Partnership in connection therewith.

 

(b)  No Limited Partner may effect a Transfer of its Limited Partnership
Interest if, in the opinion of legal counsel for the Partnership, such proposed
Transfer would require the registration of the Limited Partnership Interest
under the Securities Act of 1933, as amended, or would otherwise violate any
applicable federal or state securities or "Blue Sky" law (including investment
suitability standards).

 

 
32

--------------------------------------------------------------------------------

 

  

(c)  No Transfer by a Limited Partner of its Partnership Interest may be made to
any Person if (i) in the opinion of legal counsel for the Partnership, the
Transfer would result in the Partnership's being treated as an association
taxable as a corporation (other than a qualified REIT subsidiary within the
meaning of Section 856(i) of the Code), (ii) such transfer is effectuated
through an "established securities market" or a "secondary market" (or the
substantial equivalent thereof) within the meaning of Section 7704 of the Code,
or (iii) the Transfer would create a risk that the General Partner would not be
taxed as a REIT for federal income tax purposes.

 

(d)  Section 9.5(a) shall not prevent any donative Transfer by an individual
Limited Partner to his immediate family members or any trust in which the
individual or his immediate family members own, collectively, one hundred
percent (100%) of the beneficial interests, provided that the transferor assumes
all costs of the Partnership in connection therewith and any such transferee
shall not have the rights of a Substitute Limited Partner (unless and until
admitted as a Substitute Limited Partner pursuant to this Section 9.5 and
Section 9.6 of this Agreement).

 

(e)  Any Transfer in contravention of any of the provisions of this Article IX
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.

 

 

Section 9.6  ADMISSION OF SUBSTITUTE LIMITED PARTNER

 

(a) Subject to the other provisions of this Article IX (including, without
limitation, the provisions of Section 9.5(a) regarding consent of the General
Partner), an assignee of the Limited Partnership Interest of a Limited Partner
(including, without limitation, any purchaser, transferee, done, or other
recipient of any disposition of such Limited Partnership Interest) shall be
deemed admitted as a Limited Partner of the Partnership only upon the
satisfactory completion of the following:

 

(i)  the assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner; (ii) to the extent required, an amended certificate of limited
partnership evidencing the admission of such Person as a Limited Partner shall
have been signed, acknowledged and filed for record in accordance with the Act;
(iii) the assignee shall have delivered a letter containing the representations
and warranties and agreements set forth in Section 9.12; (iv) if the assignee is
a corporation, partnership or trust, the assignee shall have provided the
General Partner with evidence satisfactory to counsel for the Partnership of the
assignee's authority to become a Limited Partner under the terms and provisions
of this Agreement; (v) the assignee shall have executed a power of attorney
containing the terms and provisions set forth in Article XII; and (vi) the
assignee shall have paid all reasonable legal fees of the Partnership and the
General Partner and all filing and publication costs incurred in connection with
its substitution as a Limited Partner.

 

 
33

--------------------------------------------------------------------------------

 

  

(b)  For the purpose of allocating profits and losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the certificate described in Section 9.6(a)(ii) or, if no
such filing is required, the later of the date specified in the transfer
documents, or the date on which the General Partner has received all necessary
instruments of transfer and substitution.

 

(c)  The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article IX to effectuate the admission of such Person as a
Limited Partner of the Partnership.

 

 

Section 9.7  RIGHTS OF ASSIGNEES OF PARTNERSHIP INTERESTS

 

(a)  Subject to the provisions of Sections 9.5 and 9.6 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of his
Partnership Interest until the Partnership has received notice thereof.

 

(b)  Any Person who is the assignee of all or any portion of a Limited Partner's
Limited Partnership Interest, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Limited Partnership Interest,
shall be subject to all the provisions of this Article IX to the same extent and
in the same manner as any Limited Partner desiring to make an assignment of its
Limited Partnership Interest.

 

 

Section 9.8  EFFECT OF BANKRUPTCY, DEATH, INCOMPETENCE OR TERMINATION OF A
LIMITED PARTNER

 

The occurrence of an Event of Bankruptcy as to a Limited Partner, the death of a
Limited Partner or a final adjudication that a Limited Partner is incompetent
(which term shall include, but not be limited to, insanity) shall not cause the
termination or dissolution of the Partnership, and the business of the
Partnership shall continue. If an order for relief in a bankruptcy proceeding is
entered against an individual Limited Partner, the trustee or receiver of his
estate or, if he dies, his executor, administrator or trustee, or, if he is
finally adjudicated incompetent, his committee, guardian or conservator, shall
have the rights of such Limited Partner for the purpose of settling or managing
his estate property and such power as the bankrupt, deceased or incompetent
Limited Partner possessed to assign all or any part of his Partnership Interest
and to join with the assignee in satisfying conditions precedent to the
admission of the assignee as a Substitute Limited Partner. 

 

 
34

--------------------------------------------------------------------------------

 

  

Section 9.9  JOINT OWNERSHIP OF INTERESTS

 

A Partnership Interest may be acquired by two (2) individuals as joint tenants
with right of survivorship (but not as tenants in common), provided that such
individuals either are married or are related. The written consent or vote of
both owners of any such jointly held Partnership Interest shall be required to
constitute the action of the owners of such Partnership Interest; provided,
however, that the written consent of only one (1) joint owner will be required
if the Partnership has been provided with evidence satisfactory to counsel for
the Partnership that the actions of a single joint owner can bind both owners
under the applicable laws of the state of residence of such joint owners. Upon
the death of one (1) owner of a Partnership Interest held in a joint tenancy
with a right of survivorship, the Partnership Interest shall become owned solely
by the survivor as a Limited Partner and not as an assignee. The Partnership
need not recognize the death of one (1) of the owners of a jointly held
Partnership Interest until it shall have received notice of such death. Upon
notice to the General Partner from either owner prior to the death of either
owner, the General Partner shall cause the Partnership Interest to be divided
into two (2) equal Partnership Interests, which shall thereafter be owned
separately by each of the former owners.

 

 

Section 9.10  TRANSFEREES

 

Any Partnership Interests owned by the Partners and transferred pursuant to this
Article IX shall be and remain subject to all of the provisions of this
Agreement.

 

 

Section 9.11  ABSOLUTE RESTRICTION

 

Notwithstanding any provision of this Agreement to the contrary, the sale or
exchange of any interest in the Partnership will not be permitted if the
interest sought to be sold or exchanged, when added to the total of all other
interests sold or exchanged within the period of twelve (12) consecutive months
ending with the proposed date of the sale or exchange, would result in the
termination of the Partnership under Section 708 of the Code, if such
termination would materially and adversely affect the Partnership or any
Partner.

 

 

Section 9.12  INVESTMENT REPRESENTATION

 

Each Limited Partner hereby represents and warrants to the General Partner and
to the Partnership that the acquisition of his Partnership Interest is made as a
principal for his account for investment purposes only and not with a view to
the resale or distribution of such Partnership Interest. Each Limited Partner
agrees that he will not sell, assign or otherwise transfer his Partnership
Interest or any fraction thereof, whether voluntarily or by operation of law or
at judicial sale or otherwise, to any Person who does not similarly represent
and warrant and similarly agree not to sell, assign or transfer such Partnership
Interest or fraction thereof to any Person who does not similarly represent,
warrant and agree. 

 

 
35

--------------------------------------------------------------------------------

 

  

ARTICLE X

TERMINATION OF THE PARTNERSHIP

--------------------------------------------------------

 

 

Section 10.1  TERMINATION

 

The Partnership shall be dissolved upon (i) an Event of Bankruptcy as to the
General Partner or the dissolution or withdrawal of the General Partner (unless
within ninety (90) days thereafter Limited Partners holding more than fifty
percent (50%) of the Limited Partnership Interests in the Partnership elect to
continue the Partnership and to elect one or more persons to serve as the
General Partner or General Partners of the Partnership), (ii) ninety (90) days
following the sale of all or substantially all of the Partnership's assets
(provided that if the Partnership receives an installment obligation as
consideration for such sale or other disposition, the Partnership shall
continue, unless sooner dissolved under the provisions of this Agreement, until
such time as such note or notes are paid in full), (iii) the expiration of the
term specified in Section 3.2, (iv) the redemption of all Limited Partnership
Interests (other than any of such interests held by the General Partner), or (v)
the election by the General Partner (but only in accordance with and as
permitted by applicable law) that the Partnership should be dissolved. Upon
dissolution of the Partnership (unless the business of the Partnership is
continued as set forth above), the General Partner (or its trustee, receiver,
successor or legal representative) shall proceed with the winding up of the
Partnership, and its assets shall be applied and distributed as herein provided.

 

 

Section 10.2  PAYMENT OF DEBTS

 

The assets shall first be applied to the payment of the liabilities of the
Partnership (other than any loans or advances that may have been made by
Partners to the Partnership) and the expenses of liquidation. A reasonable time
shall be allowed for the orderly liquidation of the assets of the Partnership
and the discharge of liabilities to creditors so as to enable the General
Partner to minimize any losses resulting from liquidation.

 

 

Section 10.3  DEBTS TO PARTNERS

 

The remaining assets shall next be applied to the repayment of any loans made by
any Partner to the Partnership.

 

 

Section 10.4  REMAINING DISTRIBUTION

 

The remaining assets shall then be distributed to the Partners in accordance
with the Partners' positive Capital Account balances, after making the
adjustments for allocations under Article V hereof.

 

 

Section 10.5  RESERVE

 

Notwithstanding the provisions of Sections 10.3 and 10.4, the General Partner
may retain such amount as it deems necessary as a reserve for any contingent
liabilities or obligations of the Partnership, which reserve, after the passage
of a reasonable period of time, shall be distributed pursuant to the provisions
of this Article X.

  

 
36

--------------------------------------------------------------------------------

 

  

Section 10.6  FINAL ACCOUNTING

 

Each of the Partners shall be furnished with a statement examined by the
Partnership's independent accountants, which shall set forth the assets and
liabilities of the Partnership as of the date of the complete liquidation. Upon
the compliance by the General Partner with the foregoing distribution plan, the
Limited Partners shall cease to be such, and the General Partner, as the sole
remaining Partner of the Partnership, shall execute and cause to be filed a
Certificate of Cancellation of the Partnership and any and all other documents
necessary with respect to termination and cancellation of the Partnership. 

 

 
37

--------------------------------------------------------------------------------

 

 

 ARTICLE XI

AMENDMENTS

------------------------

 

 

Section 11.1  AUTHORITY TO AMEND

 

(a)  This Agreement may be amended by the General Partner without the approval
of any other Partner if such amendment is solely for the purpose of
clarification and does not change the substance hereof and the Partnership has
obtained an opinion of counsel to that effect.

 

(b)  This Agreement may be amended by the General Partner without the approval
of any other Partner if such amendment is for the purpose of adding or
substituting Limited Partners.

 

(c)  This Agreement may be amended by the General Partner without the approval
of any other Partner if such amendment is, in the opinion of counsel for the
Partnership, necessary or appropriate to satisfy requirements of the Code with
respect to partnerships or REITs or of any federal or state securities laws or
regulations. Any amendment made pursuant to this Section 11.1(c) may be made
effective as of the date of this Agreement.

 

(d)  Notwithstanding any contrary provision of this Agreement, any amendment to
this Agreement or other act which would (i) adversely affect the limited
liabilities of the Limited Partners, (ii) change the method of allocation of
profit and loss as provided in Article V or the distribution provisions of
Articles VIII and X hereof, (iii) seek to impose personal liability on the
Limited Partners, or (iv) affect the operation of the Exchange Factor of the
Rights shall require the consent and approval of Limited Partners holding more
than sixty-five percent (65%) of the Percentage Interests of the Limited
Partners.

 

(e)  Except as otherwise specifically provided in this Section 11.1, amendments
to this Agreement shall require the approval of the General Partner and Limited
Partners holding more than fifty percent (50%) of the Percentage Interests of
the Limited Partners.

 

 

Section 11.2  NOTICE OF AMENDMENTS

 

A copy of any amendment to be approved by the Partners pursuant to Sections
11.1(d) or 11.1(e) shall be mailed in advance to such Partners. Partners shall
be notified as to the substance of any amendment pursuant to Sections 11.1(a),
(b) or (c), and upon request shall be furnished a copy thereof. 

 

 
38

--------------------------------------------------------------------------------

 

  

ARTICLE XII

POWER OF ATTORNEY

----------------------------------

 

Section 12.1  POWER

 

Each of the Limited Partners irrevocably constitutes and appoints the General
Partner as such Limited Partner's true and lawful attorney in such Limited
Partner's name, place and stead to make, execute, swear to, acknowledge, deliver
and file:

 

(a)  Any certificates or other instruments which may be required to be filed by
the Partnership under the laws of the State of Delaware or of any other state or
jurisdiction in which the General Partner shall deem it advisable to file;

 

(b)  Any documents, certificates or other instruments, including, but not
limited to, any and all amendments and modifications of this Agreement or of the
instruments described in Section 12.1(a) which may be required or deemed
desirable by the General Partner to effectuate the provisions of any part of
this Agreement and, by way of extension and not in limitation, to do all such
other things as shall be necessary to continue and to carry on the business of
the Partnership; and

 

(c)  All documents, certificates or other instruments which may be required to
effectuate the dissolution and termination of the Partnership, to the extent
such dissolution and termination is authorized hereby. The power of attorney
granted hereby shall not constitute a waiver of, or be used to avoid, the rights
of the Partners to approve certain amendments to this Agreement pursuant to
Sections 11.1 (d) and 11.1 (e) or be used in any other manner inconsistent with
the status of the Partnership as a limited partnership or inconsistent with the
provisions of this Agreement.

 

 

Section 12.2  SURVIVAL OF POWER

 

It is expressly intended by each of the Partners that the foregoing power of
attorney is coupled with an interest, is irrevocable and shall survive the
death, incompetence, dissolution, liquidation or adjudication of insanity or
bankruptcy or insolvency of each such Partner. The foregoing power of attorney
shall survive the delivery of an assignment by any of the Partners of such
Partner's entire interest in the Partnership, except that where an assignee of
such entire interest has become a substitute Limited Partner, then the foregoing
power of attorney of the assignor Partner shall survive the delivery of such
assignment for the sole purpose of enabling the General Partner to execute,
acknowledge and file any and all instruments necessary to effectuate such
substitution. 

 

 
39

--------------------------------------------------------------------------------

 

  

ARTICLE XIII

CONSENTS, APPROVALS, VOTING AND MEETINGS

-------------------------------------------------------------------------

 

Section 13.1  METHOD OF GIVING CONSENT OR APPROVAL

 

Any consent or approval required by this Agreement may be given as follows:

 

(a)  by a written consent given by the consenting Partner and received by the
General Partner at or prior to the doing of the act or thing for which the
consent is solicited, provided that such consent shall not have been nullified
by:

 

 

(i)

Notice to the General Partner of such nullification by the consenting Partner
prior to the doing of any act or thing, the doing of which is not subject to
approval at a meeting called pursuant to Section 13.2, or

 

(ii)

Notice to the General Partner of such nullification by the consenting Partner
prior to the time of any meeting called pursuant to Section 13.2 to consider the
doing of such act or thing, or

 

(iii)

The negative vote by such consenting Partner at any meeting called pursuant to
Section 13.2 to consider the doing of such act or thing;

 

(b)  by the affirmative vote by the consenting Partner to the doing of the act
or thing for which the consent is solicited at any meeting called pursuant to
Section 13.2 to consider the doing of such act or thing; or

 

(c)  by the failure of the Partner to respond or object to a request from the
General Partner for such Partner's consent within thirty (30) days from its
receipt of such request (or such shorter period of time as the General Partner
may indicate in such request in order to ensure that the General Partner has
sufficient time to respond, if required, to any third party with respect to the
subject matter of such request).

 

 

Section 13.2  MEETINGS OF LIMITED PARTNERS

 

Any matter requiring the consent or vote of all or any of the Partners may be
considered at a meeting of the Partners held not less than five (5) nor more
than sixty (60) days after notice thereof shall have been given by the General
Partner to all Partners. Such notice (i) may be given by the General Partner, in
its discretion, at any time, or (ii) shall be given by the General Partner
within fifteen (15) days after receipt from Limited Partners holding more than
fifty percent (50%) of the Percentage Interests of the Limited Partners of a
request for such meeting. 

 

 
40

--------------------------------------------------------------------------------

 

  

Section 13.3  OPINION

 

Except for Consents obtained pursuant to Sections 13.1 or 13.2, no Limited
Partner shall exercise any consent or voting rights unless either (a) at the
time of the giving of consent or casting of any vote by the Partners hereunder,
counsel for the Partnership or counsel employed by the Limited Partners (and
reasonably satisfactory to the General Partner) shall have delivered to the
Partnership an opinion satisfactory to the Partners to the effect that such
conduct (i) is permitted by the Act, (ii) will not impair the limited liability
of the Limited Partners, and (iii) will not adversely affect the classification
of the Partnership as a partnership for federal income tax purposes, or (b)
irrespective of the delivery or non-delivery of such opinion of counsel, Limited
Partners holding more than seventy-five percent (75%) of the Percentage
Interests of the Limited Partners determine to exercise their consent and/or
voting rights.

 

 

Section 13.4  SUBMISSIONS TO PARTNERS

 

The General Partner shall give the Partners notice of any proposal or other
matter required by any provision of this Agreement, or by law, to be submitted
for consideration and approval of the Partners. Such notice shall include any
information required by the relevant provision or by law. 

 

 
41

--------------------------------------------------------------------------------

 

  

ARTICLE XIV

MISCELLANEOUS

--------------------------

 

Section 14.1  GOVERNING LAW

 

The Partnership and this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

 

Section 14.2  AGREEMENT FOR FURTHER EXECUTION

 

At any time or times upon the request of the General Partner, the Limited
Partners hereby agree to sign, swear to, acknowledge and deliver all further
documents and certificates required by the laws of Delaware, or any other
jurisdiction in which the Partnership does, or proposes to do, business, or
which may be reasonable, necessary, appropriate or desirable to carry out the
provisions of this Agreement or the Act. This Section 14.2 shall not prejudice
or affect the rights of the Limited Partners to approve certain amendments to
this Agreement pursuant to Sections 11.1(d) and 11.1(e).

 

 

Section 14.3  ENTIRE AGREEMENT

 

This Agreement and the exhibits attached hereto contain the entire understanding
among the parties and supersede any prior understandings or agreements among
them respecting the within subject matter. There are no representations,
agreements, arrangements or understandings, oral or written, between or among
the parties hereto relating to the subject matter of this Agreement which are
not fully expressed herein.

 

 

Section 14.4  SEVERABILITY

 

This Agreement is intended to be performed in accordance with, and only to the
extent permitted by, all applicable laws, ordinances, rules and regulations of
the jurisdictions in which the Partnership does business. If any provision of
this Agreement, or the application thereof to any person or circumstance, shall,
for any reason and to any extent, be invalid or unenforceable, the remainder of
this Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby, but rather shall be enforced to the
greatest extent permitted by law.

 

 

Section 14.5  NOTICES

 

Notices to Partners or to the Partnership shall be deemed to have been given
when personally delivered or mailed, by prepaid registered or certified mail,
addressed as set forth in Exhibit A attached hereto, unless a notice of change
of address has previously been given in writing by the addressee to the
addressor, in which case such notice shall be addressed to the address set forth
in such notice of change of address. 

 

 
42

--------------------------------------------------------------------------------

 

 

 

[pg43.jpg]

 

 
43

--------------------------------------------------------------------------------

 

  

 

[page44.jpg]

 

 
44

--------------------------------------------------------------------------------

 

  

EXHIBIT A

 

LIST OF PARTNERS

-----------------------------

 

 

     

Weighted

     

# UNITS

Average

           

CLASS A UNITS

     

Alderink, Phil & Cindy

               3,691

               3,691

0.028%

B & R Venture Capital

               8,014

               8,014

0.061%

Collet, Christian

           22,282

           22,282

0.169%

Collet, David B.

            14,899

            14,899

0.113%

Collet, Miranda

            12,379

            12,379

0.094%

Collet, Paul

               2,521

               2,521

0.019%

Cooney, C.E. (Pep)

              7,382

              7,382

0.056%

Duisberg, Agnes

                         -

                         -

0.000%

Freund, Joseph

              6,036

              6,036

0.046%

Gralnek, David

              7,689

              7,689

0.058%

Hancock, Mr. & Mrs. J.W.

              10,118

              10,118

0.077%

Harper, L.W.

                         -

                         -

0.000%

Hayden, Guy III

              7,056

              7,056

0.053%

Hayden-Boyd, Lori

              5,547

              5,547

0.042%

Horner,Jack

              11,251

              11,251

0.085%

Jones, Diane

              6,666

              6,666

0.050%

Joyce R. Cohen, TTEE

           20,237

           20,237

0.153%

Lewis, Timothy T.

              3,228

              3,228

0.024%

Lindley, David

             12,441

             12,441

0.094%

Lynch, John

               3,691

               3,691

0.028%

Maze, Aubrey

                         -

                         -

0.000%

Miller, Gerald MD

           68,506

           68,506

0.519%

Minor, Richard & Deborah Kerr

           20,000

           20,000

0.151%

Murray, Serena

           22,282

           22,282

0.169%

Myra A. Goodwin Family Trust

              5,059

              5,059

0.038%

Olness, Richard & Jacqueline

                         -

                         -

0.000%

Southard Rev Trust

                         -

                         -

0.000%

TDA & Jean Collet Revocable Trust

                         -

                         -

0.000%

Trump, David S. -M.D.

                         -

                         -

0.000%

Volkenant, Mr. & Mrs. Glen

              5,059

              5,059

0.038%

Zemer Investments, An AZ Prtshp.

                         -

    [symbol.jpg]

Total A units outstanding

        286,034

        286,034

2.165%

         

CLASS B UNITS

     

InnSuites Innternational & Resorts

        400,000

        400,000

3.028%

International Suites Corporation

                         -

                         -

0.000%

Pamela Wirth Barnhill

           45,975

           45,975

0.348%

Christopher Wirth

           45,975

           45,975

0.348%

Eric Wirth

           45,975

           45,975

0.348%

Brian Wirth

           45,975

           45,975

0.348%

Wirth, James & Gail

   2,824,038

   2,824,038

21.376%

          [symbol.jpg]

Total B units outstanding

   3,407,938

   3,407,938

25.795%

           

GENERAL PARTNER UNITS

    9,517,545

    9,517,545

72.040%

       

                   -

 

Total all units outstanding

    13,211,517

    13,211,517

100.000%

                       

1/31/2014

     

GP Ownership

72.04%

72.04%

   

LP Ownership

27.96%

27.96%

   

Total Ownership

100.00%

100.00%

           

 

 
45

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT B

 

FEDERAL INCOME TAX MATTERS

---------------------------------------------------

 

For purposes of interpreting and implementing Article V of the Partnership
Agreement, the following rules shall apply and shall be treated as part of the
terms of the Partnership Agreement:

 

 

A. SPECIAL ALLOCATION PROVISIONS.

 

1.  For purposes of determining the amount of gain or loss to be allocated
pursuant to Article V of the Partnership Agreement, any basis adjustments
permitted pursuant to Section 743 of the Code shall be disregarded.

 

2.  When Partnership Interests are transferred during any taxable year, the
General Partner intends to allocate Partnership income, loss, deductions and
credits using the closing of the books method.

 

3.  Notwithstanding any other provision of the Partnership Agreement, to the
extent required by law, income, gain, loss and deduction attributable to
property contributed to the Partnership by a Partner shall be shared among the
Partners so as to take into account any variation between the basis of the
property and the fair market value of the property at the time of contribution
in accordance with the requirements of Section 704(c) of the Code and the
applicable regulations thereunder as more fully described in Part B hereof.
Treasury regulations under Section 704(c) of the Code allow partnerships to use
any reasonable method for accounting for Book-Tax Differences for contributions
of property so that a contributing partner receives the tax benefits and burdens
of any built-in gain or loss associated with contributed property. The Operating
Partnership shall account for Book-Tax Differences using a method specifically
approved in the regulations, the traditional method. An allocation of remaining
built-in gain under Section 704(c) will be made when Section 704(c) property is
sold.

 

4.  Notwithstanding any other provision of the Partnership Agreement, in the
event the Partnership is entitled to a deduction for interest imputed under any
provision of the Code on any loan or advance from a Partner (whether such
interest is currently deducted, capitalized or amortized), such deduction shall
be allocated solely to such Partner.

 

5.  Notwithstanding any provision of the Partnership Agreement to the contrary,
to the extent any payments in the nature of fees made to a Partner or
reimbursements of expenses to any Partner are finally determined by the Internal
Revenue Service to be distributions to a Partner for federal income tax
purposes, there will be a gross income allocation to such Partner in the amount
of such distribution.

 

 
46

--------------------------------------------------------------------------------

 

  

6.  (a) Notwithstanding any provision of the Partnership Agreement to the
contrary and subject to the exceptions set forth in Section 1.704-2(f)(2)-(5) of
the Treasury Regulations, if there is a net decrease in Partnership Minimum Gain
during any Partnership fiscal year, each Partner shall be specially allocated
items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Partner's share of the net decrease
in Partnership Minimum Gain determined in accordance with Section 1.704-2(g)(2)
of the Treasury Regulations. Allocations pursuant to the previous sentence shall
be made in proportion to the respective amounts required to be allocated to each
Partner pursuant thereto. The items to be so allocated shall be determined in
accordance with Section 1.704-2(f) of the Treasury Regulations. This paragraph
6(a) is intended to comply with the minimum gain chargeback requirement in such
Section of the Regulations and shall be interpreted consistently therewith. To
the extent permitted by such Section of the Regulations and for purposes of this
paragraph 6(a) only, each Partner's Adjusted Capital Account Balance shall be
determined prior to any other allocations pursuant to Article V of the
Partnership Agreement with respect to such fiscal year and without regard to any
net decrease in Partner Minimum Gain during such fiscal year.

 

(b)  Notwithstanding any provision of the Partnership Agreement to the contrary,
except paragraph 6(a) of this Exhibit and subject to the exceptions set forth in
Section 1.704-2(i)(4) of the Treasury Regulations, if there is a net decrease in
Partner Nonrecourse Debt Minimum Gain during any Partnership fiscal year, each
Partner who has a share of the Partner Nonrecourse Debt Minimum Gain, determined
in accordance with Section 1.704-2(i)(3) of the Treasury Regulations, shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Partner's share of the
net decrease in Partner Nonrecourse Debt Minimum Gain, determined in accordance
with Section 1.704-2(i)(5) of the Treasury Regulations. Allocations pursuant to
the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Partner pursuant thereto. The items to be so
allocated shall be determined in accordance with Section 1.704-2(i)(4) of the
Treasury Regulations. This paragraph 6(b) is intended to comply with the minimum
gain chargeback requirement in such Section of the Treasury Regulations and
shall be interpreted consistently therewith. Solely for purposes of this
paragraph 6(b), each Partner's Adjusted Capital Account Balance shall be
determined prior to any other allocations pursuant to Article V of the
Partnership Agreement with respect to such fiscal year, other than allocations
pursuant to paragraph 6(a) hereof.

 

7.  Notwithstanding any provision of the Partnership Agreement to the contrary,
in the event any Partners unexpectedly receive any adjustments, allocations or
distributions described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
1.704-1 (b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6), items of Partnership income
and gain shall be specially allocated to such Partners in an amount and manner
sufficient to eliminate the deficits in their Adjusted Capital Account Balances
created by such adjustments, allocations or distributions as quickly as
possible.

 

8.  No loss shall be allocated to any Partner to the extent that such allocation
would result in a deficit in its Adjusted Capital Account Balance while any
other Partner continues to have a positive Adjusted Capital Account Balance; in
such event, losses shall first be allocated to any Partners with positive
Adjusted Capital Account Balances, and in proportion to such balances, to the
extent necessary to reduce their positive Adjusted Capital Account Balances to
zero. Any excess shall be allocated to the General Partner.

 

9.  Any special allocations of items pursuant to this Part A shall be taken into
account in computing subsequent allocations so that the net amount of any items
so allocated and the profits, losses and all other items allocated to each such
Partner pursuant to Article V of the Partnership

Agreement shall, to the extent possible, be equal to the net amount that would
have been allocated to each such Partner pursuant to the provisions of Article V
of the Partnership Agreement if such special allocations had not occurred.

 

 
47

--------------------------------------------------------------------------------

 

  

10.  Notwithstanding any provision of the Partnership Agreement to the contrary,
Nonrecourse Deductions for any fiscal year or other period shall be specially
allocated to the Partners in the manner and in accordance with the percentages
set forth in Section 5.1 of the Partnership Agreement.

 

11.  Notwithstanding any provision of the Partnership Agreement to the contrary,
any Partner Nonrecourse Deduction for any fiscal year or other period shall be
specially allocated to the Partner who bears the economic risk of loss with
respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-2(i) of the
Treasury Regulations.

 

 

B.  CAPITAL ACCOUNT ADJUSTMENTS AND 704(c) TAX ALLOCATIONS

 

1.  For purposes of computing the amount of any item of income, gain, deduction
or loss to be reflected in the Partners' capital accounts, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for federal income tax purposes;
provided, however, that:

 

(a) Any income, gain or loss attributable to the taxable disposition of any
property shall be determined by the Partnership as if the adjusted basis of such
property as of such date of disposition was equal in amount to (i) the Agreed
Value less book depreciation in the case of the Initial Hotels or other
contributed properties, or (ii) the Carrying Value with respect to property
subsequently purchased.

 

(b) The computation of all items of income, gain, loss and deduction shall be
made by the Partnership and, as to those items described in Section 705(a)(1)(B)
or Section 705(a)(2)(B) of the Code, without regard to the fact that such items
are not includable in gross income or are neither currently deductible nor
capitalizable for federal income tax purposes.

 

2.  A transferee of a Partnership interest will succeed to the capital account
relating to the Partnership interest transferred; provided, however, that if the
transfer causes a termination of the Partnership under Section 708(b)(1)(B) of
the Code, the Partnership properties shall be deemed to have been distributed in
liquidation of the Partnership to the Partners (including the transferee of a
Partnership interest) and recontributed by such Partners and transferees in
reconstitution of the Partnership. The capital accounts of such reconstituted
Partnership shall be maintained in accordance with the principles set forth
herein.

 

3.  Upon an issuance of additional Partnership interests for cash, the capital
accounts of all Partners (and the Agreed Values of all

Partnership properties) shall, immediately prior to such issuance, be adjusted
(consistent with the provisions hereof) upward or downward to reflect any
unrealized gain or unrealized loss attributable to each Partnership property (as
if such unrealized gain or unrealized loss had been recognized upon an actual
sale of such property at the fair market value thereof, immediately prior to
such issuance, and had been allocated to the Partners, at such time, pursuant to
Article V of the Partnership Agreement). In determining such unrealized gain or
unrealized loss attributable to the properties, the fair market value of
Partnership properties shall be determined by the General Partner using such
reasonable methods of valuation as it may adopt.

 

 
48

--------------------------------------------------------------------------------

 

  

4.  Immediately prior to the distribution of any Partnership property in
liquidation of the Partnership, the capital accounts of all Partners shall be
adjusted (consistent with the provisions hereof and Section 704 of the Code)
upward or downward to reflect any unrealized gain or unrealized loss
attributable to the Partnership property (as if such unrealized gain or
unrealized loss had been recognized upon an actual sale of each such property,
immediately prior to such distribution, and had been allocated to the Partners,
at such time, pursuant to Article V of the Partnership Agreement). In
determining such unrealized gain or unrealized loss attributable to property,
the fair market value of Partnership property shall be determined by the General
Partner using such reasonable methods of valuation as it may adopt.

 

5.  In accordance with Section 704(c) of the Code and the regulations
thereunder, income, gain, loss and deduction with respect to any property shall,
solely for tax purposes, and not for capital account purposes, be allocated
among the Partners so as to take account of any variation between the adjusted
basis of such property to the Partnership for federal income tax purposes.

 

6.  In the event the Agreed Value of any Partnership asset is adjusted as
described in paragraph 3 above, subsequent allocations of income, gain, loss and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for federal income tax purposes and its Agreed
Value in the same manner as under Section 704(c) of the Code and the regulations
thereunder.

 

7.  Any elections or other decisions relating to such allocations shall be made
by the General Partner in any manner that reasonably reflects the purpose and
intention of this Agreement.

 

 

C.  DEFINITIONS.

 

For the purposes of this Exhibit, the following terms shall have the meanings
indicated unless the context clearly indicates otherwise:

 

"ADJUSTED CAPITAL ACCOUNT BALANCE": means the balance in the capital account of
a Partner as of the end of the relevant fiscal year of the Partnership, after
giving effect to the following: (i) credit to such capital account any amounts
the Partner is obligated to restore, pursuant to the terms of this Agreement or
otherwise, or is deemed obligated to restore pursuant to the penultimate
sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Treasury
Regulations, and (ii) debit to such capital account the items described in
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

 

"AGREED VALUE": means the net fair market value of Contributed Property as
agreed to by the Contributing Partner and the Partnership (or other property
subsequently adjusted to reflect contributions), using such reasonable method of
valuation as they may adopt.

 

 
49

--------------------------------------------------------------------------------

 

  

"CARRYING VALUE": means the adjusted basis of such property for federal income
tax purposes as of the time of determination.

 

"NONRECOURSE DEDUCTIONS": shall have the meaning set forth in Section
1.704-2(b)(1) of the Treasury Regulations. The amount of Nonrecourse Deductions
for a Partnership fiscal year equals the excess, if any, of the net increase, if
any, in the amount of Partnership Minimum Gain during that fiscal year over the
aggregate amount of any distributions during that fiscal year of proceeds of a
Nonrecourse Liability, that are allocable to an increase in Partnership Minimum
Gain, determined according to the provisions of Section 1.704-2(c) of the
Treasury Regulations.

 

"NONRECOURSE LIABILITY": shall have the meaning set forth in Section
1.704-2(b)(3) of the Treasury Regulations.

 

"PARTNER NONRECOURSE DEBT MINIMUM GAIN": means an amount, with respect to each
Partner Nonrecourse Debt, determined in accordance with Section 1.704-2(i) of
the Treasury Regulations.

 

"PARTNER NONRECOURSE DEBT": shall have the meaning set forth in Section
1.704-2(b)(4) of the Treasury Regulations.

 

"PARTNER NONRECOURSE DEDUCTIONS": shall have the meaning set forth in Section
1.704-2(i)(2) of the Treasury Regulations. For any Partnership taxable year, the
amount of Partner Nonrecourse Deductions with respect to a Partner Nonrecourse
Debt equal the net increase during the year, if any, in the amount of Partner
Nonrecourse Debt Minimum Gain reduced (but not below zero) by proceeds of the
liability that are both attributable to the liability and allocable to an
increase in the Partner Nonrecourse Debt Minimum Gain.

 

"PARTNERSHIP AGREEMENT": shall mean this Agreement of Limited Partnership
Agreement of RRF Limited Partnership.

 

"PARTNERSHIP MINIMUM GAIN": shall have the meaning set forth in Sections
1.704-2(b)(2) and 1.704-2(d) of the Treasury Regulations. For purposes of this
Exhibit, all other capitalized terms will have the same definition as in the
Partnership Agreement.

 

 
50

--------------------------------------------------------------------------------

 

  

EXHIBIT C

 

INITIAL AND CORPORATE HOTELS

----------------------------------------------------

 

 

Intentionally omitted.

 

 
51

--------------------------------------------------------------------------------

 

  

EXHIBIT D

 

RIGHTS TERMS

-----------------------

 

 

The Rights granted by the General Partner to the Class A Limited Partners
pursuant to SECTION 7.4 hereof shall be subject to the following terms and
conditions:

 

 

1.  DEFINITIONS

 

The following terms and phrases shall, for purposes of this EXHIBIT D and the
Agreement, have the meanings set forth below:

 

"BENEFICIALLY OWN" shall mean the ownership of REIT Shares by a Person who would
be treated as an owner of such REIT Shares either directly or constructively
through the application of Section 544 of the Code, as modified by Section
856(h)(1)(B) of the Code.

 

"CASH PURCHASE PRICE" shall have the meaning set forth in Paragraph 4 hereof.

 

"COMPUTATION DATE" shall mean the date on which an Exchange Exercise Notice is
delivered to the General Partner.

 

"ELECTION NOTICE" shall mean the written notice to be given by the General
Partner to the Exercising Partner(s) in response to the receipt by the General
Partner of an Exchange Exercise Notice from such Exercising Partner(s), the form
of which Election Notice is attached hereto as Schedule 2.

 

"EXCHANGE ACT" shall mean the Securities Exchange Act of 1934, as amended, or
any successor statute.

 

"EXCHANGE EXERCISE NOTICE" shall have the meaning set forth in Paragraph 2
hereof.

 

"EXCHANGE FACTOR" shall mean 100%, PROVIDED that such factor shall be adjusted
in accordance with the Antidilution Provisions of Paragraph 10 hereof.

 

"EXCHANGE RIGHTS" shall have the meaning set forth in Paragraph 2 hereof.

 

"EXERCISING PARTNERS" shall have the meaning set forth in Paragraph 2 hereof.

 

"OFFERED PARTNERSHIP UNITS" shall mean the Partnership Units of the Exercising
Partner(s) identified in an Exchange Exercise Notice which, pursuant to the
exercise of Exchange Rights, can be acquired by the General Partner under the
terms hereof.

 

"OWNERSHIP LIMIT" shall have the meaning set forth in Paragraph 3 hereof.

 

 
52

--------------------------------------------------------------------------------

 

  

"PURCHASE PRICE" shall mean the Cash Purchase Price or the Stock Purchase Price,
or a combination thereof. "SECURITIES ACT" shall mean the Securities Act of
1933, as amended, or any successor statute. "STOCK PURCHASE PRICE" shall have
the meaning set forth in Paragraph 4 hereof.

 

 

2.  DELIVERY OF EXCHANGE EXERCISE NOTICES

 

Any one or more Limited Partners ("Exercising Partners") may, subject to the
limitations set forth herein, deliver to the General Partner written notice (the
"Exchange Exercise Notice") pursuant to which such Exercising Partners elect to
exercise their rights to exchange (the "Exchange Rights") all or any portion of
their Partnership Units for REIT Shares subject to the limitations contained in
Paragraph 3 below.

 

 

3.  LIMITATION ON EXERCISE OF EXCHANGE RIGHTS

 

Exchange Rights may be exercised at any time and subject, in all cases, to the
limitations contained herein and in Section 8.5 of the General Partner's
Declaration of Trust (the "Ownership Limit"). The Exchange Rights shall expire
with respect to any Partnership Units for which an Exchange Exercise Notice has
not been delivered to the General Partner on or prior to the date that the
Partnership is dissolved. If an Exchange Exercise Notice is delivered to the
General Partner but, as a result of the Ownership Limit, the Exchange Rights
cannot be exercised in full, the Exchange Exercise Notice shall be deemed to be
modified such that the Exchange Rights shall be exercised only to the extent
permitted under the Ownership Limit; with the remainder of such Exchange Rights
being deemed to be an offer to sell such Offered Partnership Units to the
General Partner for the Cash Purchase Price.

 

 

4.  COMPUTATION OF PURCHASE PRICE/FORM OF PAYMENT

 

The Purchase Price payable by the General Partner to each Exercising Partner for
the Offered Partnership Units shall be payable by the issuance by the General
Partner of the number of shares of its REIT Shares equal to the product,
expressed as a whole number, of (i) the number of Partnership Units being
exchanged, multiplied by (ii) the Exchange Factor (the "Stock Purchase Price").
At the time that the Ownership Limit is reached, the Purchase Price to be paid
for the Offered Partnership Units shall be paid in cash rather than in REIT
Shares (the "Cash Purchase Price"). The Cash Purchase Price shall mean, with
respect to the applicable number of Offered Partnership Units upon the exercise
of any Exchange Right, an amount of cash (in immediately available funds) equal
to (i) the number of shares of the General Partner's REIT Shares that would be
issued to the Exercising Partner if the Stock Purchase Price were paid for such
Offered Partnership Units (taking into account the adjustments required pursuant
to the definition of "Exchange Factor") multiplied by (ii) the REIT Share Value
computed as of the Computation Date. The Cash Purchase Price shall be paid in
the form of cash, or cashier's check, or by wire transfer of immediately
available funds to the Exercising Partner's designated account.

 

 

 
53

--------------------------------------------------------------------------------

 

  

5.  CLOSING; DELIVERY OF ELECTION NOTICE

 

The closing of the acquisition of Offered Partnership Units shall, unless
otherwise mutually agreed, be held at the principal office of the General
Partner, on the following date(s):

 

(a)  With respect to the exercise of Exchange Rights for which the Stock
Purchase Price is payable, or for which the General Partner elects to pay the
Cash Purchase Price, the closing shall occur no later than the later of (i) ten
(10) days after the delivery of the Election Notice and (ii) the expiration or
termination of the waiting period applicable to each Exercising Partner, if any,
under the Hart-Scott Act; and (b) With respect to the exercise of Exchange
Rights for which the General Partner is required to pay the Cash Purchase Price,
the General Partner shall, within thirty (30) days after receipt by the General
Partner of the Exchange Exercise Notice delivered in accordance with the
requirements of Paragraph 2 hereof, deliver to the Exercising Partner(s) an
Election Notice, which Election Notice shall (i) specify the General Partner's
need to pay the Cash Purchase Price for some or all of the Offered Partnership
Units and (ii) set forth the computation of the Cash Purchase Price to be paid
by the General Partner to such Exercising Partner(s) and the date, time and
location for completion of the purchase and sale of the Offered Partnership
Units, which date shall, to the extent required, in no event be more than sixty
(60) days after the Computation Date for such Exchange Exercise Notice;
PROVIDED, HOWEVER, that such sixty (60) day period may be extended for an
additional period to the extent required for the General Partner to cause
additional REIT Shares to be issued to provide financing to be used to acquire
the Offered Partnership Units. Notwithstanding the foregoing, the General
Partner agrees to use its best efforts to cause the closing of the acquisition
of Offered Partnership Units hereunder to occur as quickly as is reasonably
possible.

 

 

6.  CLOSING DELIVERIES 

 

At the closing, payment of the Purchase Price shall be accompanied by proper
instruments of transfer and assignment and by the delivery of (i)
representations and warranties of (A) the Exercising Partner with respect to its
due authority to sell all of the right, title and interest in and to such
Offered Partnership Units to the General Partner and with respect to the status
of the Offered Partnership Units being sold, free and clear of all liens, and
(B) the General Partner with respect to due authority for the purchase of such
Offered Partnership Units, and (ii) to the extent that REIT Shares are issued in
payment of the Stock Purchase Price, (A) an opinion of counsel for the General
Partner reasonably satisfactory to the Exercising Partner(s), to the effect that
such REIT Shares have been duly authorized, are validly issued, fully-paid and
non-assessable, and (following the date on which the a shelf registration has
been declared effective by the SEC) have been duly registered under the
Securities Act, and (B) a stock certificate or certificates evidencing the REIT
Shares to be issued and registered in the name of the Exercising Partner(s) or
its (their) designee.

 

 

7.  TERM OF RIGHTS

 

Unless sooner terminated, the rights of the parties with respect to the Rights
shall commence as of the date hereof and lapse for all purposes and in all
respects on the date that the Partnership is dissolved; PROVIDED, HOWEVER, that
the parties hereto shall continue to be bound by an Exchange Exercise Notice
delivered to the General Partner prior to such date.

 

 
54

--------------------------------------------------------------------------------

 

  

8.  COVENANTS OF THE GENERAL PARTNER

 

To facilitate the General Partner's ability to fully perform its obligations
hereunder, the General Partner covenants and agrees as follows:

 

(a)  At all times during the pendency of the Exchange Rights, the General
Partner shall reserve for issuance and keep available, free from preemptive
rights, out of its authorized but unissued REIT Shares, such number of REIT
Shares as may be necessary to enable the General Partner to issue REIT Shares in
full satisfaction of all Exchange Rights which are from time to time outstanding
(assuming no Ownership Limit applied and that the General Partner paid the Stock
Purchase Price with respect to all such Exchange Rights).

 

(b)  As long as the General Partner shall be obligated to file periodic reports
under the Exchange Act, the General Partner will timely file such reports in
such manner as shall enable any recipient of REIT Shares issued to Limited
Partners hereunder in reliance upon an exemption from registration under the
Securities Act to continue to be eligible to utilize Rule 144 promulgated by the
SEC pursuant to the Securities Act, or any successor rule or regulation or
statute thereunder, for the resale thereof.

 

(c)  During the pendency of the Exchange Rights, the Limited Partners shall
receive in a timely manner all reports filed by the General Partner with the SEC
and all other communications transmitted from time to time by the General
Partner to its shareholders generally.

 

(d)  All REIT Shares which may be issued upon exchange of Offered Partnership
Units will upon issue be fully paid and non-assessable.

 

(e)  Except as provided in Section 4.3(a)(iii) of the Agreement, the General
Partner shall not issue or sell any REIT Shares or other equity securities or
any instrument convertible into any equity security for a consideration less
than the fair value of such REIT Shares or other equity security, as determined
in each case by the Board of Trustees of the General Partner, in consultation
with the General Partner's professional advisors, and under no circumstances
shall the General Partner declare any stock dividend, stock split, stock
distribution or the like, unless fair and equitable arrangements are provided,
to the extent necessary, to fully adjust, and to avoid any dilution in, the
Exchange Rights of the Limited Partners under this Agreement, as provided in
paragraph 10 below.

 

 

9.  LIMITED PARTNERS' COVENANTS

 

Each Limited Partner covenants and agrees with the General Partner that all
Offered Partnership Units tendered to the General Partner in accordance with the
exercise of Exchange Rights herein provided shall be delivered to the General
Partner free and clear of all liens and should any liens exist or arise with
respect to such Offered Partnership Units, the General Partner shall be under no
obligation to acquire the same unless, in connection with such acquisition, the
General Partner has elected to pay a portion of the purchase price in the form
of the Cash Purchase Price in circumstances where such Cash Purchase Price will
be sufficient to cause such existing lien to be discharged in full upon
application of all or a part of the Cash Purchase Price and the General Partner
is expressly authorized to apply such portion of the Cash Purchase Price as may
be necessary to satisfy any indebtedness in full and to discharge such lien in
full. Each Limited Partner further agrees that, in the event any state or local
property transfer tax is payable as a result of the transfer of its Offered
Partnership Units to the General Partner (or its designee), such Limited Partner
shall assume and pay such transfer tax.

 

 
55

--------------------------------------------------------------------------------

 

  

10.  ANTIDILUTION PROVISIONS

 

(a)  The Exchange Factor shall be subject to adjustment from time to time
effective upon the occurrence of the following events and shall be expressed as
a percentage, calculated to the nearest one-thousandth of one percent (.001%):
(i) In case the General Partner shall pay or make a dividend or other
distribution on any class of shares of the General Partner in REIT Shares, the
Exchange Factor in effect at the opening of business on the day following the
date fixed for the determination of stockholders entitled to receive such
dividend or other distribution shall be increased in proportion to the increase
in outstanding REIT Shares resulting from such dividend or other distribution,
such increase to become effective immediately after the opening of business on
the day following the record date fixed for such dividend or other distribution.
(ii) In case outstanding REIT Shares shall be subdivided into a greater number
of shares, the Exchange Factor in effect at the opening of business on the day
following the day upon which such subdivision becomes effective shall be
proportionately increased, and, conversely, in case the outstanding REIT Shares
shall be combined into a smaller number of shares, the Exchange Factor in effect
at the opening of business on the day following the day upon which such
combination becomes effective shall be proportionately reduced, such increase or
reduction, as the case may be, to become effective immediately after the opening
of business on the day following the day upon which such subdivision or
combination becomes effective.

 

(b)  In case the General Partner shall issue rights, options or warrants to all
holders of its REIT Shares entitling them to

subscribe for or purchase REIT Shares at a price per share less than the current
market price per share (as determined in the next sentence), each holder of a
Partnership Unit shall be entitled to receive such number of rights or warrants,
as the case may be, as he would have been entitled to receive had he exchanged
his Partnership Units immediately prior to the record date for such issuance by
the General Partner. For the purpose of any computation pursuant to the next
sentence, the current market price per share of REIT Shares on any date shall be
deemed to be the average of the daily closing prices for the five consecutive
Trading Days selected by the General Partner commencing not more than twenty
(20) Trading Days before, and ending not later than, the earlier of the day in
question and the day before the "ex" date with respect to the issuance or
distribution requiring such computation. For purposes of this EXHIBIT D, the
term "Trading Day" shall mean each Monday, Tuesday, Wednesday, Thursday and
Friday, other than any day which securities are not traded on such exchange or
in such market and the term "'ex' date", when used in respect of any issuance or
distribution, shall mean the first date on which the shares trade regular way on
such exchange or in such market without the right to receive such issuance or
distribution.

 

 
56

--------------------------------------------------------------------------------

 

  

(c)  In case the REIT Shares shall be changed into the same or a different
number of shares of any class or classes of stock, whether by capital
reorganization, reclassification, or otherwise (other than subdivision or
combination of shares or a stock dividend described in subparagraph (a) (ii) of
this Paragraph) then and in each such event the Limited Partners shall have the
right thereafter to exchange their Partnership Units for the kind and amount of
shares and other securities and property which would have been received upon
such reorganization, reclassification or other change by holders of the number
of shares into which the Partnership Units might have been exchanged immediately
prior to such reorganization, reclassification or change.

 

(d)  The General Partner may, but shall not be required to, make such
adjustments to the number of REIT Shares issuable upon exchange of a Partnership
Unit, in addition to those required by this Paragraph 10, as the General
Partner's board of trustees considers to be advisable in order that any event
treated for Federal income tax purposes as a dividend of stock or stock rights
shall not be taxable to the recipients. The General Partner's board of trustees
shall have the power to resolve any ambiguity or correct any error in the
adjustments made pursuant to this Paragraph and its actions in so doing shall be
final and conclusive.

 

 

11.  FRACTIONS OF SHARES

 

No fractional REIT Shares shall be issued upon exchange of Partnership Units. If
more than one Partnership Unit shall be surrendered for exchange at one time by
the same Exercising Partner, the number of full REIT Shares which shall be
issuable upon exchange thereof (or the cash equivalent amount thereof if the
Cash Purchase Price is paid) shall be computed on the basis of the aggregate
amount of Partnership Units so surrendered. Instead of any fractional REIT Share
which would otherwise be issuable upon exchange of any Partnership Unit or
Partnership Units, the General Partner shall pay a cash adjustment in respect of
such fraction in an amount equal to the same fraction of the Value of a REIT
Share at the close of business on the day of closing specified in Paragraph 5 of
this EXHIBIT D (or, if such day is not a Trading Day, on the Trading Day
immediately preceding such day).

 

 

12.  NOTICE OF ADJUSTMENTS OF EXCHANGE FACTOR

 

Whenever the Exchange Factor is adjusted as herein provided:

 

(a) the General Partner shall compute the adjusted Exchange Factor in accordance
with Paragraph 10 hereof and shall prepare a certificate signed by the chief
financial officer or the Treasurer of the General Partner setting forth the
adjusted Exchange Factor and showing in reasonable detail the facts upon which
such adjustment is based; and

(b) a notice stating that the Exchange Factor has been adjusted and setting
forth the adjusted Exchange Factor shall forthwith be mailed by the General
Partner to all holders of Exchange Rights at their last addresses on record
under this Agreement.

 

 

 
57

--------------------------------------------------------------------------------

 

  

13.  NOTICE OF CERTAIN CORPORATE ACTIONS

 

In case:

 

(a)  the General Partner shall declare a dividend (or any other distribution) on
its REIT Shares payable otherwise than in cash; or

(b)  the General Partner shall authorize the granting to holders of its REIT
Shares of rights, options or warrants to subscribe for or purchase any shares of
stock of any class or of any other rights; or

(c)  of any reclassification of the REIT Shares (other than a subdivision or
combination of its outstanding REIT Shares, or of any consolidation, merger or
share exchange to which the General Partner is a party and for which approval of
any shareholders of the General Partner is required), or of the sale or transfer
of all or substantially all of the assets of the General Partner; or

(d)  of the voluntary or involuntary dissolution, liquidation or winding up of
the General Partner; then the General Partner shall cause to be mailed to all
holders of Exchange Rights at their last addresses on record under this
Agreement, at least twenty (20) days (or twelve (12) days in any case specified
in clause (a) or (b) above) prior to the applicable record date hereinafter
specified, a notice stating (i) the date on which a record is to be taken for
the purpose of such dividend, distribution, rights, options or warrants, or, if
a record is not to be taken, the date as of which the holders of REIT Shares of
record to be entitled to such dividend, distribution, rights, options or
warrants are to be determined, or (ii) the date on which such reclassification,
consolidation, merger, share exchange, sale, transfer, dissolution, liquidation
or winding up is expected to become effective, and the date as of which it is
expected that holders of REIT Shares of record shall be entitled to exchange
their shares for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, share exchange, sale, transfer,
dissolution, liquidation or winding up.

 

 

14.  PROVISIONS IN CASE OF CONSOLIDATION, MERGER OR SALE OF ASSETS.

 

In case of any consolidation of the General Partner with, or merger of the
General Partner into, any other Persons, any merger or consolidation of another
Person into the General Partner (other than a merger which does not result in
any reclassification, conversion, exchange or cancellation of outstanding REIT
Shares of the General Partner), or any sale or transfer of all or substantially
all of the assets of the General Partner, the Person formed by such
consolidation or resulting from such merger or which acquires such assets of the
General Partner, as the case may be, shall execute and deliver to each holder of
Exchange Rights an agreement providing that such holder shall have the right
thereafter, during the period such Exchange Rights shall be exercisable as
specified herein, to require the exchange of Partnership Units for the kind and
amount of securities, cash and other property receivable upon such
consolidation, merger, sale or transfer by a holder of the number of REIT
Shares, for which such Partnership Unit might have been exchanged immediately
prior to such consolidation, merger, sale or transfer, assuming such holder of
REIT Shares is not a Person with which the General Partner consolidated or into
which the General Partner merged or which merged into the General Partner, or to
which such sale or transfer, was made, as the case may be (a "Constituent
Person"), or an Affiliate of a Constituent Person, and failed to exercise his
right of election, if any, as to the kind or amount of securities, cash or other
property receivable upon such consolidation, merger, sale or transfer (PROVIDED
that if the kind or amount of securities, cash and other property receivable
upon such consolidation, merger, sale or transfer is not the same for each
Common Share in respect of which such rights of election shall not have been
exercised ("non-electing Share"), then for the purpose of this Paragraph 14 the
kind and amount of securities, cash and other property receivable upon such
consolidation, merger, sale or transfer by each non-electing Share shall be
deemed to be the kind and amount so receivable per share by a plurality of the
non-electing Shares). Such agreement shall provide for adjustments which, for
events subsequent to the effective date of such agreement, shall be as nearly
equivalent as may be practicable to the adjustments provided for in this EXHIBIT
D. The above provisions of this Paragraph 14 shall similarly apply to successive
consolidations, mergers, sales or transfers.

 

 
58

--------------------------------------------------------------------------------

 

  

SCHEDULE 1

------------------

 

EXCHANGE EXERCISE NOTICE

---------------------------------------------

 

 

To: INNSUITES HOSPITALITY TRUST

 

Reference is made to that certain Agreement of Limited Partnership, dated as of
January __, 1998 (the "Partnership Agreement"), pursuant to which InnSuites
Hospitality Trust, an unincorporated Ohio business trust, and certain other
persons, including the undersigned, formed a Delaware limited partnership known
as RRF Limited Partnership (the "Partnership"). Capitalized terms used but not
defined herein shall have the meanings set forth in the Partnership Agreement.
Pursuant to SECTION 7.4 and Paragraph 2 of EXHIBIT D of the Partnership
Agreement, each of the undersigned, being a limited partner of the Partnership
(an "Exercising Partner"), hereby elects to exercise its Exchange Rights as to
the number of Offered Partnership Units specified opposite its name below:

 

Dated: ___________________________

 

 

 

 

===================

EXERCISING PARTNER

===================

===================

PARTNERSHIP UNITS 

=================== 

 

===================

 NUMBER OF OFFERED

=================== 



  

 

 

 

 

 

 

Exercising Partners:

 

- -------------------------------------

 

- --------------------------------------

 

 
59

--------------------------------------------------------------------------------

 

  

SCHEDULE 2

-----------------

 

ELECTION NOTICE

---------------------------

 

To: Exercising Partner(s)

 

Reference is made to that certain Agreement of Limited Partnership of RRF
Limited Partnership, dated as of January __, 1998 (the "Partnership Agreement"),
pursuant to which the undersigned and certain other persons, including the
Exercising Partners, formed a Delaware limited partnership known as RRF Limited
Partnership (the "Partnership"). All capitalized terms used but not defined
herein shall have the meanings set forth in the Partnership Agreement. Pursuant
to subsection (b) of Paragraph 5 of EXHIBIT D to the Partnership Agreement, the
undersigned, being the general partner of the Partnership, hereby notifies the
Exercising Partner(s) that [(a) the Stock Purchase Price is payable by issuance
of the number of Common Shares to the Existing Partner(s), as set forth below,]
[(b) it has elected to pay the Cash Purchase Price by payment of cash to the
Exercising Partner(s) for the number of Offered Partnership Units, as set forth
below,] (c) the computation of the [Stock Purchase Price and Cash Purchase
Price] as set forth on an attachment hereto, (d) the closing of the purchase and
sale of the Offered Partnership Units by payment of the [Stock Purchase Price
shall take place at the offices of ________________________ on [date]] and [(e)
the closing of the payment of the Cash Purchase Price shall take place at the
offices of ________________________ on [date].

 

 

 EXERCISING

PARTNER(S)

_______________

 

NUMBER OF OFFERED

PARTNERSHIP UNITS

_____________________



STOCK

PURCHASE PRICE

__________________





CASH PURCHASE

PRICE

________________

 

 

 

 

 

 

 

 

 

 

INNSUITES HOSPITALITY TRUST,



an unincorporated Ohio business trust

 

 

 

 

 

       

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

Dated:

 

 

 

 
60

--------------------------------------------------------------------------------

 

  

 EXHIBIT E

 

REPRESENTATIONS AND WARRANTIES OF WARRANTING PARTNERS

------------------------------------------------------------------------------------------------------

 

 

Each of Hospitality Corporation International and InnSuites Innternational
Hotels and Resorts, Inc. (collectively, the "Warranting Partners"), jointly and
severally, represents to the Partnership that, except as set forth on the
Disclosure Schedule delivered to the General Partner in connection with the
execution of this Agreement, as follows:

 

 

(a)  ORGANIZATION: AUTHORITY

 

Each of the Contributed Partnerships is a Partnership duly formed, validly
existing and in good standing (to the extent applicable) under the laws of its
jurisdiction of formation. Each Warranting Partner has the requisite power and
authority to enter into and perform this Agreement.

 

 

(b)  AUTHORIZATION: BINDING AGREEMENT

 

The execution, delivery and performance of this Agreement by each Warranting
Partner has been duly and validly authorized by all necessary action of such
Warranting Partner. This Agreement has been duly executed and delivered by each
Warranting Partner and constitutes the legal, valid and binding obligation of
such Warranting Partner, enforceable against such Warranting Partner in
accordance with the terms hereof.

 

 

(c)  CONSENTS AND APPROVALS 

 

Except for those obtained prior to the date hereof, no consent, waiver, approval
or authorization of, or filing, registration or qualification with or notice to,
any governmental unit or any other person is required to be made, obtained or
given by any of the Warranting Partners or the Contributed Partnerships in
connection with the execution, delivery and performance of this Agreement.

 

 

(d)  NO VIOLATION 

 

None of the execution, delivery or performance of this Agreement by any
Warranting Partner does, or with the giving of notice, lapse of time or both,
will (1) violate, conflict with or constitute a default under any term or
condition of (A) the organizational documents of such Warranting Partner or any
of the Contributed Partnerships, or (B) any term or provision of any judgment,
decree, order, statute, injunction, rule or regulation of a governmental unit
applicable to such Warranting Partner or any of the Contributed Partnerships, or
(C) any agreement, instrument or document to which such Warranting Partner or
any of the Contributed Partnerships is a party or by which any of them is bound
or to which their assets or properties is subject or bound or (2) result in the
creation of any lien, claim, equity, security interest or other encumbrance
("Lien") upon the Contributed Property of such Warranting Partner or the assets
or properties of such Warranting Partner or the Contributed Partnerships.

 

 
61

--------------------------------------------------------------------------------

 

  

(e)  COMPLIANCE WITH LAWS

 

To the Warranting Partners' best knowledge, each of the Contributed Partnerships
is in compliance in all material respects with all private restrictions and
laws, ordinances and regulations applicable to the conduct of the business of
such Contributed Partnership and the ownership, use and operation of its
properties (including the Initial Hotels and Corporate Hotel) and each has
obtained all licenses, permits and other governmental approvals for the conduct
thereof, which licenses and permits are in full force and effect, and the
Contributed Partnerships have not taken (or failed to take) any action that
would result in the revocation of such licenses or permits nor have the
Contributed Partnerships received any notice of violation from any federal,
state or municipal or other governmental or quasi-governmental authority or
notice of an intention by any such authority to revoke any certificate of
occupancy or other certificate, license or permit issued by it in connection
with the use of any such Contributed Partnership's properties.

 

 

(f)  ENVIRONMENTAL MATTERS 

 

To the Warranting Partners' best knowledge, (1) the Contributed Partnerships and
their respective properties (including the Initial Hotels and the Corporate
Hotels) are in compliance, and heretofore have complied, with all Environmental
Laws (as hereinafter defined); (2) none of the Contributed Partnerships has
received any written notice from any governmental or quasi-governmental
authority or other person that it, its current or former operations, or its
properties now or heretofore owned, leased or used by it or any of its
predecessors, are not or have not been in compliance with any Environmental Laws
or that it has any material liability in respect thereof; and (3) there are no
administrative, regulatory or judicial proceedings pending or threatened against
any Contributed Partnership pursuant to, or alleging any violation of or
liability under, any Environmental Laws. To the Warranting Partners' best
knowledge, except as set forth in the ESA's previously delivered to the General
Partner, all of the properties now or heretofore owned, leased or used by any of
the Contributed Partnerships are free of all Hazardous Materials, and, to the
best knowledge of Warranting Partners, no Hazardous Materials have ever been
located on any of the properties now or heretofore owned, leased or used by any
of the Contributed Partnerships.

 

The term "Hazardous Materials" shall mean any substance, material, waste, gas or
particulate matter which is regulated by any local governmental authority, the
state in which any real property of the Contributed Partnerships is situated, or
the United States Government, including but not limited to, any material or
substance which is (i) defined as a "hazardous waste", "hazardous material",
"hazardous substance", "extremely hazardous waste" or "restricted hazardous
waste" under any provision of law of the state in which any real property of the
Contributed Partnerships is situated, (ii) petroleum or petroleum based, (iii)
asbestos, (iv) polychlorinated biphenyl, (v) radioactive material, (vi) designed
a "hazardous substance" pursuant to Section 311 of the CLEAN WATER ACT, 33
U.S.C. Section 1251 et seq. (33 U.S.C. Section 1317), (vii) defined as a
"hazardous waste" pursuant to Section 1004 of the RESOURCE CONVERSATION AND
RECOVERY ACT, 42 U.S.C. Section 6901 et seq. (42 U.S.C. Section 6903) or (viii)
defined as a "hazardous substance" pursuant to Section 101 of the COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT, 42 U.S.C. Section 9601
et seq. (42 U.S.C. Section 9601). The term "Environmental Laws" shall mean all
statutes specifically described in the foregoing sentence and all federal, state
and local environmental health and safety statutes, ordinances, codes, rules,
regulations, orders and decrees regulating, relating to or imposing liability or
standards concerning or in connection with Hazardous Materials.

 

 
62

--------------------------------------------------------------------------------

 

  

(g)  OWNERSHIP OF PROPERTIES

 

Each of the Contributed Partnerships (i) is the sole owner of its respective
properties and (ii) has good, valid and marketable title to such properties,
free and clear of all Liens other than Permitted Exceptions (as hereafter
defined).

 

The term "Permitted Exceptions" shall mean in respect of real property or any
interest or estate therein: (1) zoning laws and ordinances; (2) any deeds of
trust or mortgages listed as exceptions to title in the most recent title
commitments to insure title issued by TransNation Title Insurance Company
relating to the properties of the Contributed Partnerships and delivered to the
General Partner in connection with the execution of this Agreement (the "Title
Commitments"); (3) any laws, ordinances, Liens, easements, rights of way,
restrictions, exemptions, reservations, conditions, limitations, covenants,
adverse rights or interests described as exceptions on Schedule B (or any other
applicable Schedule) of the Title Commitments; provided that any Contributed
Partnership's property is not in violation thereof or, if in violation, provided
that the same do not require the demolition, vacation or cessation of the
present use of nay portion of the improvements material to such property or
require the discontinuance of the use of all or any material portion of such
property for its present use; (4) any other easements, restrictions,
reservations and encumbrances which do not individually or in the aggregate (A)
impair the use of any such property in the operation of the business of the
respective Contributed Partnership or (B) detract from the value of such
property for the purpose of such business; and (5) taxes and assessments, both
general and special, which are a lien but not yet due and payable.

 

 

(h)  ABSENCE OF UNDISCLOSED LIABILITIES AND CONTRACTUAL OBLIGATIONS

 

Except for liabilities arising in the ordinary course of business since the date
of the Contributed Partnerships' financial statements as of and for the period
ended December 31, 1996, the Contributed Partnerships have no liabilities of any
nature, whether matured or unmatured, fixed or contingent (regardless of whether
the disclosure thereof otherwise would be required by generally accepted
accounting principles) which could have, individually or in the aggregate, a
material adverse effect upon such Contributed Partnership or the Partnership.
There are no Significant Agreements (as hereinafter defined) of a Contributed
Partnership other than as previously disclosed to the General Partner.

 

 
63

--------------------------------------------------------------------------------

 

  

For purposes hereof, "Significant Agreement" of a Contributed Partnership means
and includes any of the following to which such entity is a party or by which it
or any of its assets or properties may be subject or bound:

(1)  all agreements, instruments and documents evidencing, securing or
pertaining to contractual obligations of a Contributed Partnership that involve
annual payments or receipts in excess of $50,000.00;

(2)  all leases involving real property; and

(3)  all mortgages and deeds of trust encumbering any real property.

 

 

(i)  SIGNIFICANT AGREEMENTS: BINDING AGREEMENTS

 

Each of the Significant Agreements is valid and binding and in full force and
effect, enforceable against the Contributed Partnership which is a party thereto
in accordance with its terms, subject to the bankruptcy or insolvency of such
parties, similar laws of general applicability relating to or affecting
creditors' rights generally, to general equity principles and to the discretion
of any court in granting any relief or issuing any order and to the
unenforceability of attorneys' fees provisions. Such Contributed Partnership is
not in default in the performance of any obligation thereunder, and no event has
occurred which, with the giving of notice or lapse of time or both, would
constitute a default thereunder or permit the other party to terminate the
rights of such Contributed Partnership thereunder.

 

 

(j)  LITIGATION 

There are no claims, actions, suits, proceedings or investigations pending, or,
to the Warranting Partners' knowledge, threatened, before any court,
governmental unit or any arbitrator in respect of any Contributed Partnership or
its assets.

 

 

(k)  TRANSFER TAXES 

 

There are no transfer taxes payable, accruing or otherwise arising out of the
transfer of the Contributed Partnership Interests or the Contributed Property to
the Partnership, the admission of the General Partner to this Partnership or
arising out of any of the transactions specified in this Agreement that are
expected to occur contemporaneously or concurrent with or immediately after the
execution hereof, which shall not have been paid by the Limited Partners.

 

 

(l)  PROJECT IMPROVEMENTS 

 

To the Warranting Partners' best knowledge, all buildings and improvements on
the property owned by each Contributed Partnership, and all tangible personal
property, equipment and fixtures constituting a part thereof, are in good
condition and repair, and the roofs, walls and foundations of the buildings are
free from leaks and seepage of moisture. To the best knowledge of the Warranting
Partners, there is no defective condition (latent or otherwise) in respect of
the buildings and improvements on the property owned by any Contributed
Partnership. 

 

 
64

--------------------------------------------------------------------------------

 

  

(m)  PROJECT EQUIPMENT: UTILITIES

 

The equipment located at the property owned by each Contributed Partnership is
sufficient to permit the full operation of the improvements for their respective
intended purposes. All water, sewer, gas, electric, telephone and drainage
facilities and all of the utilities required by law for the normal operation of
the property owned by the Contributed Partnerships are installed to the property
line and are connected with valid permits, are in good working order and are
adequate to serve such property in full compliance with law.

 

 

(n) CONDEMNATION PROCEEDINGS 

 

No proceedings have been commenced or threatened by any authority having the
power of eminent domain to condemn any part of the land or improvements relating
to any of the properties owned by the Contributed Partnerships.

 

The Warranting Partners have not received any notices from any insurance company
of any defects or inadequacies in any property owned by a Contributed
Partnership or any part thereof which would affect adversely the insurability of
such property, and each such property complies with the requirements of all
insurance carriers providing insurance therefore.

 

For the purposes of the representations and warranties made pursuant to this
Exhibit E, a statement that a fact is true to "the Warranting Partner's best
knowledge" means that, after due investigation, none of the following Persons
actually knows such statement to be untrue: James F. Wirth.

 